Exhibit 10.1

EXECUTION VERSION

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

  

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

PERSONAL AND CONFIDENTIAL

January 15, 2018

Energizer Holdings, Inc.

533 Maryville University Drive

Saint Louis, Missouri 63141

Attention: Timothy Gorman, Executive Vice President and Chief Financial Officer

Project Gamma

Commitment Letter

Ladies and Gentlemen:

We are pleased to confirm the arrangements under which each of Barclays Bank PLC
(“Barclays”) and JPMorgan Chase Bank, N.A. (“JPMCB”) (each, a “Commitment Party”
and together, the “Commitment Parties,” “we” or “us”) is (i) exclusively
(subject to Section 1 below) authorized by Energizer Holdings, Inc., a Missouri
corporation (the “Company” or “you”), to act in the roles and capacities
described herein and (ii) providing commitments in connection with the financing
for certain transactions described herein, in each case on the terms and subject
to the conditions set forth in this commitment letter and the attached Annexes
A, B, C and D hereto (collectively, this “Commitment Letter”). Capitalized terms
used but not defined herein have the respective meanings given in the Annexes
hereto.

You have informed the Commitment Parties that the Company intends to consummate
the acquisition (the “Acquisition”) pursuant to that certain Acquisition
Agreement, dated as of January 15, 2018, between the Company and an entity
previously identified to us as “Sigma” (the “Seller”) (together with the
schedules and exhibits thereto, the “Acquisition Agreement”) of (i) certain
direct and indirect subsidiaries of the Seller and (ii) certain of the assets of
the Seller, in each case identified in the Acquisition Agreement (collectively,
the “Acquired Business”). You have informed us that (a) the Acquisition, (b) the
payment of fees and expenses in connection with the Acquisition, (c) the
repayment of all indebtedness under your Existing Credit Agreement (as defined
in Annex B) and (d) a portion of your ongoing working capital needs and other
general corporate purposes will be financed from the following sources:

 

  •   senior secured credit facilities consisting of (a) a senior secured term
loan B facility (the “Term Loan Facility”) in an aggregate principal amount
equal to (1) the lesser of (x) $1,640 million and (y) such amount as would not
cause the “Consolidated Secured Leverage Ratio” (as defined in the Indenture
dated as of June 1, 2015 governing the 5.500% Senior Notes due 2025 issued by
the Company (as successor to Energizer Spinco, Inc.) (the “Existing Notes”)) of
the Company to exceed 2.75:1.00 (the “Existing Notes Ratio Test”) minus (2) if
Notes are issued and such amount is incurred as part of the Minimum U.S. Notes
Tranche, the Dollar Notes Shortfall (as defined below) and (b) a senior secured
revolving credit facility in an aggregate principal amount of $400 million (the
“Revolving Credit Facility” and, together with the Term Loan Facility, the
“Senior Secured Credit Facilities”), having the terms set forth on Annex B;



--------------------------------------------------------------------------------

  •   (a) the issuance by the Company of debt securities pursuant to a Rule 144A
or other private placement (the “Notes”) in an aggregate principal amount of up
to the sum of $720 million plus any amounts by which the Term Loan Facility is
reduced in order to comply with the Existing Notes Ratio Test (such sum, the
“Bridge Portion”); provided that at the option of the Company exercised prior to
the date that is 10 business days prior to the earlier of the launch of the
general syndication of the Senior Secured Credit Facilities and the launch of
marketing of the Notes, up to $500 million of such Notes may be redenominated
into a Euro tranche of debt securities (the “Euro Notes Tranche”) (it being
understood and agreed that (i) in connection with the Company’s election to
issue the Euro Notes Tranche, the Company shall be required to issue Notes
denominated in U.S. dollars in a minimum amount of $350 million (the “Minimum
U.S. Notes Tranche”) and Notes denominated in Euros in a minimum amount of the
equivalent in Euros of $300 million (the aggregate amount by which the Notes
must be increased above $720 million in order to achieve the Minimum U.S. Notes
Tranche being referred to herein as the “Dollar Notes Shortfall”) and (ii) the
exchange rate with respect to such Euro Notes Tranche shall be determined on a
date to be mutually agreed such that the Company will have sufficient net cash
proceeds to fund the transactions contemplated herein) or (b) if and to the
extent that gross proceeds aggregating less than the Bridge Portion are received
by the Company from the offering of the Notes or Takeout Notes (as defined in
the Facilities Fee Letter referred to below) after the date hereof and on or
prior to the time the Acquisition is consummated, borrowings by the Company of
unsecured senior increasing rate bridge loans (the “Bridge Loans”) under a
senior unsecured bridge facility (the “Bridge Facility”; together with the
Senior Secured Credit Facilities, the “Facilities”) having the terms set forth
on Annex C; and

 

  •   approximately $250 million of the Company’s cash on hand.

 

1. Commitments; Titles and Roles.

Each of Barclays and JPMCB is pleased to confirm its commitment to act, and you
hereby appoint each of Barclays and JPMCB to act, as joint lead arrangers and
joint bookrunners for the Senior Secured Credit Facilities (collectively, and
together with any Additional Agent (as defined below) you appoint to act as a
joint lead arranger for the Senior Secured Credit Facilities in accordance with
your Designation Right (as defined below), the “Bank Lead Arrangers”), and each
of Barclays and JPMCB is pleased to confirm its commitment to act, and you
hereby appoint each of Barclays and JPMCB to act, as joint lead arrangers and
joint bookrunners for the Bridge Facility (collectively, and together with any
Additional Agent you appoint to act as a joint lead arranger for the Bridge
Facility in accordance with your Designation Right, the “Bridge Lead Arrangers”
and, together with the Bank Lead Arrangers, the “Lead Arrangers”). In addition,
each of Barclays and JPMCB is pleased to advise you of its several, but not
joint, commitment to provide 50% and 50%, respectively, of the aggregate
principal amount of each of the Facilities, in each case on the terms contained
in this Commitment Letter and the availability and funding of which is subject
only to the conditions set forth in the first paragraph of Section 2 below and
in Annex D hereto. In addition, you hereby appoint JPMCB to act as
administrative agent for the Senior Secured Credit Facilities (in such capacity,
the “Bank Administrative Agent”) and Barclays to act as administrative agent for
the Bridge Facility (in such capacity, the “Bridge Administrative Agent”). You
acknowledge and agree that JPMCB may perform its responsibilities hereunder
through its affiliate, J.P. Morgan Securities LLC. You further agree that
(i) JPMCB will have “left” placement in any and all marketing materials or other
documentation used in connection with the Senior Secured Credit Facilities or
other

 

2



--------------------------------------------------------------------------------

documentation used in connection with the Senior Secured Credit Facilities and
that Barclays will have placement immediately to the right of JPMCB and, in each
case, will perform the duties and exercise the authority customarily performed
and exercised by it in such role and (ii) Barclays will have “left” placement in
any and all marketing materials or other documentation used in connection with
the Bridge Facility or other documentation used in connection with the Bridge
Facility and that JPMCB will have placement immediately to the right of Barclays
and, in each case, will perform the duties and exercise the authority
customarily performed and exercised by it in such role. You further agree that
no other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letters referred to below)
will be paid in connection with the Facilities unless you and we shall so agree.

Notwithstanding the foregoing, you will have the right (the “Designation
Right”), exercisable within 15 business days following the date hereof, to
appoint additional arrangers, bookrunners, co-agents or co-managers in respect
of the Facilities (each such arranger, bookrunner, co-agent or co-manager, an
“Additional Agent”) in a manner and with economics determined by you in
consultation with the applicable Additional Agent and reasonably acceptable to
you and such Additional Agents; provided that (a) you may not appoint more than
three (3) additional arrangers and bookrunners in respect of the Facilities,
(b) you may not allocate more than 50% of the total economics with respect to
the Facilities to all Additional Agents (or their affiliates) in the aggregate,
which shall be on a pro rata basis across the Facilities and shall be
proportionate to the commitments assumed by such Additional Agents and
(c) subject to the foregoing and the below, to the extent you appoint Additional
Agents, the aggregate economics allocated to, and the aggregate commitment
amounts of, each of Barclays and JPMCB will be reduced on a pro rata basis by
the amount of the economics allocated to, and the commitment amount of, each
such Additional Agent (or its affiliate) (it being understood that (x) the
economics allocated to each of Barclays and JPMCB will receive no less than 25%
of the total economics in respect of the Facilities and (y) in no event shall
the percentage of the total economics allocated to any Additional Agent in
respect of the Facilities exceed the percentage of such economics allocated to
Barclays or JPMCB). Upon your exercise, if any, of the Designation Right and the
execution and delivery by the Additional Agent(s) of customary joinder
documentation reasonably acceptable to you and us, each such Additional Agent
shall constitute a “Commitment Party” for all purposes under this Commitment
Letter and the Facilities Fee Letter.

Our fees for our commitment and for services related to the Facilities are set
forth in the fee letter entered into by the Company and the Commitment Parties
on the date hereof (the “Facilities Fee Letter”) and the agent fee letter
entered into by the Company, Barclays and JPMCB on the date hereof (the “Agent
Fee Letter”, and together with the Facilities Fee Letter, the “Fee Letters”).

 

2. Conditions Precedent.

The availability and funding of each Commitment Party’s commitments hereunder
are subject solely to the conditions set forth in Annex D hereto and the
following additional conditions: since September 30, 2017, there has not been
any event, change or circumstance that, individually or in the aggregate, has
had or would reasonably be expected to have a Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on the date hereof) on the
Business (as defined in the Acquisition Agreement) and (ii) (A) in the case of
the Senior Secured Credit Facilities, the execution and delivery by all parties
thereto of the Senior Secured Credit Facilities Documentation (as defined in
Annex B hereto) and (B) in the case of the Bridge Facility, the execution and
delivery by all parties thereto of the Bridge Facility Documentation (in each
case, as defined in Annex C hereto) (collectively, the “Facilities
Documentation”), to be negotiated and prepared in a manner consistent with this
Commitment Letter.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything in this Commitment Letter, the Fee Letters, the
Facilities Documentation or any other agreement or other undertaking concerning
the financing of the Acquisition to the contrary, the Facilities Documentation
shall not contain any conditions precedent to the availability of the Facilities
on the Closing Date other than the conditions precedent expressly set forth in
the first paragraph of this Section 2 and in Annex D hereto, and the terms of
the Facilities Documentation will be such that they do not impair the
availability of the Facilities on the Closing Date if such conditions are
satisfied or waived by the Commitment Parties (it being understood that, to the
extent that any security interest in the Collateral (other than, to the extent
required by this Commitment Letter (including the Annexes thereto), any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement or the delivery of certificated equity interests of any
wholly-owned material U.S. restricted subsidiaries of the Company (to the extent
required by this Commitment Letter (including the Annexes thereto); provided
that, to the extent that you have used commercially reasonable efforts to
procure the delivery thereof prior to or on the Closing Date, certificated
equity interests of subsidiaries of the Acquired Business will only be required
to be delivered on the Closing Date pursuant to the terms set forth above if
such certificates are actually received from the Acquired Business) is not
perfected on the Closing Date after your use of commercially reasonable efforts
to do so (without undue burden or cost), the perfection of such security
interest will not constitute a condition precedent to the availability of the
Senior Secured Credit Facilities on the Closing Date but such security interest
will be required to be perfected within 90 days after the Closing Date (or such
longer period as agreed to by the Bank Administrative Agent), subject to
arrangements mutually agreed by the Bank Administrative Agent and the Company
and subject to extensions thereof in the discretion of the Bank Administrative
Agent).

Notwithstanding anything in this Commitment Letter, the Fee Letters, the
Facilities Documentation or any other agreement or other undertaking concerning
the financing of the Acquisition to the contrary, the only representations and
warranties the accuracy of which will be a condition to the availability of the
Facilities on the Closing Date will be (i) the representations and warranties
made by or with respect to the Acquired Business in the Acquisition Agreement
that are material to the interests of the Lead Arrangers or Lenders, in their
capacities as such, but only to the extent that you (or your affiliates) have
the right to terminate your (or their) obligations under the Acquisition
Agreement or to decline to consummate the Acquisition (in each case, in
accordance with the terms of the Acquisition Agreement) as a result of a breach
of such representation or warranty (the “Specified Acquisition Agreement
Representations”) and (ii) the Specified Representations (as defined below). As
used herein, the term “Specified Representations” means representations made by
the Company and each Guarantor relating to existence; organizational power and
authority to enter into the Facilities Documentation; due authorization,
execution, delivery and enforceability (as they relate to the Loan Parties (as
defined in Annex B)) of the Facilities Documentation; solvency of the Company
and its subsidiaries on a consolidated basis on the Closing Date after giving
effect to the transactions contemplated herein (with solvency to be defined in a
manner consistent with Annex I to Annex D); no conflicts of the Facilities
Documentation with charter documents of the Loan Parties or agreements governing
debt for borrowed money in an aggregate principal or committed amount in excess
of $100,000,000; Federal Reserve margin regulations; the Investment Company Act;
the use of loan proceeds not violating FCPA and other anti-corruption laws, OFAC
and other applicable sanctions laws; the Patriot Act; status of the Facilities
as senior debt; and in the case of the Senior Secured Credit Facilities, the
creation, perfection and priority (subject to the preceding paragraph and to
agreed-upon permitted liens consistent with the Documentation Principles (as
defined in Annex C)) of the security interests granted in the Collateral (but
excluding any Collateral acquired in the Acquisition). This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provisions”.

 

4



--------------------------------------------------------------------------------

3. Syndication.

The Lead Arrangers intend, and reserve the right, to syndicate the Facilities to
the Bank Lenders (as defined in Annex B) and the Bridge Lenders (as defined in
Annex C) (collectively, the “Lenders”) promptly following the date hereof, and
you acknowledge and agree that the commencement of syndication will occur in the
discretion of the Lead Arrangers. The Lead Arrangers will select the Lenders
under the Facilities in consultation and coordination with you; provided that
the Lead Arrangers will not syndicate to those banks, financial institutions and
other institutional lenders separately identified in writing by you to us prior
to the date hereof or any competitors of the Company or the Acquired Business
that are operating companies and are separately identified in writing by you to
us from time to time (it being understood that, notwithstanding anything herein
to the contrary, in no event shall a designation after the date hereof apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest hereunder or under the Facilities that is
otherwise permitted hereunder, but upon the effectiveness of such designation,
any such party may not acquire any additional commitments, loans or
participations) and, in the case of such competitors, their “Known Affiliates”
(as defined in the Existing Credit Agreement) (collectively, “Disqualified
Lenders”). The Lead Arrangers will lead the syndication in consultation and
coordination with you, including determining the timing of all offers to
potential Lenders, any title of agent or similar designations or roles awarded
to any Lender, the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to the Lead
Arrangers pursuant to the terms of this Commitment Letter and the Facilities Fee
Letter. The Lead Arrangers will, in consultation and coordination with you,
determine the final commitment allocations and will notify the Company of such
determinations. You agree to use commercially reasonable efforts to ensure that
the Lead Arrangers’ syndication efforts benefit from the existing lending
relationships of the Company and its subsidiaries. To facilitate an orderly and
successful syndication of the Facilities, you agree that, until the earliest of
(x) the termination of the syndication as determined by the Lead Arrangers and
(y) 60 days after the Closing Date, the Company will not, and will use
commercially reasonable efforts to ensure that the Acquired Business will not
(subject to, and to the extent not in contravention of, the Acquisition
Agreement), syndicate or issue, attempt to syndicate or issue, or announce or
authorize the announcement of the syndication or issuance of or engage in any
material discussions concerning the syndication or issuance of, any debt
facility or debt, equity or equity-linked security (including, without
limitation, any debt or preferred equity security convertible into common stock)
of the Company or Acquired Business or any of their respective subsidiaries,
including any refinancings, replacements or renewals of any debt facility or any
debt, equity or equity-linked security of the Company or Acquired Business or
any of their respective subsidiaries if such activity would reasonably be
expected to have a detrimental effect on the syndication of the Facilities,
other than (a) the Facilities, (b) the Notes (c) any debt incurred in connection
with sale-leasebacks by the Company, the Acquired Business or their respective
subsidiaries, (d) ordinary course lease, purchase money debt and equipment
financings and similar obligations, (e) debt of the Acquired Business and its
subsidiaries permitted under the Acquisition Agreement that is Permitted
Surviving Debt (as defined in Annex D), (f) ordinary course letter of credit
facilities, overdraft protection and short term working capital facilities,
factoring arrangements, hedging and cash management arrangements,
(g) intercompany debt among the Company and its subsidiaries or among the Seller
and the Acquired Business and their respective subsidiaries and (h) any other
financing agreed by the Lead Arrangers, such agreement not to be unreasonably
withheld, delayed or conditioned.

Until the earliest of (x) the termination of the syndication as determined by
the Lead Arrangers and (y) 60 days after the Closing Date, you agree to, and, to
the extent necessary and practical and subject to and not in contravention of,
the terms of the Acquisition Agreement, you agree to use commercially reasonable
efforts to cause the Acquired Business to, cooperate with the Lead Arrangers in
all syndication efforts, including in connection with (i) the preparation of one
or more information packages for the Facilities regarding the business,
operations and financial projections of the Company and the Acquired Business

 

5



--------------------------------------------------------------------------------

(collectively, the “Confidential Information Memorandum”) including, without
limitation, all customary information relating to the transactions contemplated
hereunder prepared by or on behalf of the Company deemed reasonably necessary by
the Lead Arrangers to complete the syndication of the Facilities, and (ii) the
preparation of one or more customary information packages for the Facilities
reasonably acceptable in format and content to the Lead Arrangers (collectively,
the “Lender Presentation”) and the presentation of such Lender Presentation to,
and participation in meetings and other communications with, prospective Lenders
or agents in connection with the syndication of the Facilities (including, to
the extent necessary and practical, a reasonable number of meetings between
senior management and representatives, with appropriate seniority and expertise,
of the Company with prospective Lenders and participation of such persons in
meetings upon reasonable advance notice and at mutually agreed times). In
addition, you agree to use commercially reasonable efforts to obtain, prior to
the launch of syndication, (a) a public corporate family rating from Moody’s
Investors Service, Inc. (“Moody’s”) for the Company after giving effect to the
Acquisition and the other transactions contemplated hereunder and any other
material recent or pending transaction or financing, (b) a public corporate
credit rating from Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc. (“S&P”), for the Company after giving effect to the Acquisition and
the other transactions contemplated hereunder and any other material recent or
pending transaction or financing and (c) a public credit rating for each of the
Term Loan Facility, the Bridge Facility and the Notes from each of Moody’s and
S&P. It is agreed that, nothing contained in this Commitment Letter shall
require you to provide any information to the extent that the provision thereof
would violate any attorney-client privilege, law, rule or regulation, or any
obligation of confidentiality binding on you, the Acquired Business or your or
its respective affiliates; provided that (x) in the case of any confidentiality
obligation, you shall have used commercially reasonable efforts to obtain
consent to provide such information and (y) you shall notify us if any such
information is being withheld as a result of any such obligation of
confidentiality (but solely if providing such notice would not violate such
confidentiality obligation) and you shall use your commercially reasonable
efforts to communicate the applicable information in a way that would not
violate the applicable obligation or risk waiver of such privilege. You will be
solely responsible for the contents of any such Confidential Information
Memorandum, Lender Presentation and related materials (other than, in each case,
any information contained therein that has been provided for inclusion therein
by the Commitment Parties solely to the extent such information relates to the
Commitment Parties) and all other information, documentation or materials
delivered to the Lead Arrangers in connection therewith (collectively, the
“Information”) and you acknowledge that the Commitment Parties will be using and
relying upon the Information without independent verification thereof. You agree
that Information regarding the Facilities and Information provided by the
Company and Acquired Business or their respective representatives to the Lead
Arrangers in connection with the Facilities (including, without limitation,
draft and execution versions of the Facilities Documentation, the Confidential
Information Memorandum, the Lender Presentation, publicly filed financial
statements, and draft or final offering materials relating to contemporaneous
securities issuances by the Company) may be disseminated to potential Lenders
and other persons through one or more internet sites (including an IntraLinks,
SyndTrak or other electronic workspace (the “Platform”)) created for purposes of
syndicating the Facilities or otherwise, in accordance with the Lead Arrangers’
standard syndication practices, and you acknowledge that each Lead Arranger and
its affiliates will not be responsible or liable to you or any other person or
entity for damages arising from the use by others of any Information or other
materials obtained on the Platform, except, in the case of damages to you but
not to any other person, to the extent such damages are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
gross negligence, bad faith or willful misconduct of such Lead Arranger or
(A) any of its controlled affiliates, (B) any of the respective directors or
employees of such Lead Arranger or its controlled affiliates or (C) the
respective advisors or agents of such Lead Arranger or its controlled
affiliates, in the case of this clause (C), acting at the instructions of such
Lead Arranger or its controlled affiliates. Notwithstanding the Lead Arrangers’
right to syndicate the Facilities and receive commitments with respect thereto,
or anything otherwise contained in this Commitment Letter it is agreed that
(x) the syndication of, or receipt

 

6



--------------------------------------------------------------------------------

of commitments or participations in respect of, all or any portion of the
Commitment Parties’ commitments hereunder prior to the Closing Date, (y) the
obtaining of the ratings referenced above and (z) the compliance with any of the
other provisions set forth in clauses (i) and (ii) of this paragraph above,
shall not be a condition to the Commitment Parties’ commitments hereunder and,
unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. Without limiting your obligations to assist as set forth
herein, it is understood that the commitments hereunder are not conditioned upon
the syndication of, or receipt of commitments or participations in respect of,
the Facilities and in no event shall the commencement or successful completion
of syndication or the obtaining of ratings constitute a condition to the
availability of the Facilities on the Closing Date.

You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company, the Seller (including the Acquired Business) or their respective
affiliates or any of its or their respective securities) (each, a “Public
Lender”). At the request of the Lead Arrangers, you agree to assist, and, with
respect to the Acquired Business, to the extent necessary and practical and
subject to and not in contravention of the terms of the Acquisition Agreement,
use commercially reasonable efforts to cause the Acquired Business to assist, in
the preparation of an additional version of the Confidential Information
Memorandum and the Lender Presentation to be used by Public Lenders that does
not contain material non-public information concerning the Company, the Seller
(including the Acquired Business) or their respective affiliates or securities.
It is understood that in connection with your assistance described above, at the
request of the Lead Arrangers, you will provide, and cause all other applicable
persons to provide (including subject to and not in contravention of the terms
of the Acquisition Agreement using commercially reasonable efforts to cause the
Acquired Business to provide) authorization letters to the Lead Arrangers
authorizing the distribution of the Information to prospective Lenders, and
containing a representation to the Lead Arrangers that the public-side version
does not include material non-public information about the Company, the Seller
(including the Acquired Business) or their respective affiliates or its or their
respective securities. In addition, you will clearly designate as such all
Information provided to the Lead Arrangers by or on behalf of the Company or the
Acquired Business which is suitable to make available to Public Lenders. You
acknowledge and agree that the following documents may be distributed to Public
Lenders, unless you advise the Lead Arrangers in writing (including by email)
within a reasonable time prior to their intended distributions that such
documents should only be distributed to prospective Lenders that are not Public
Lenders: (a) drafts and final versions of the Facilities Documentation;
(b) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, allocations and funding and
closing memoranda); and (c) term sheets and notification of changes in the terms
of the Facilities.

 

4. Information.

You represent and covenant that (i) to your knowledge in the case of Information
relating to the Acquired Business, all written Information (other than financial
projections and other forward-looking information and information of a general
economic or industry specific nature) provided directly or indirectly by the
Company to the Lead Arrangers or the Lenders in connection with the transactions
contemplated hereunder is and will be, when furnished and when taken as a whole
and giving effect to all supplements thereto (taken in combination with the
information contained in your filings with the U.S. Securities and Exchange
Commission), complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not materially misleading and (ii) the
financial projections and other forward-looking information that have been or
will be made available to the Lead Arrangers or the Lenders in connection with
the transactions contemplated

 

7



--------------------------------------------------------------------------------

hereunder by or on behalf of the Company have been and will be prepared in good
faith based upon assumptions that are believed by the preparer thereof to be
reasonable at the time such financial projections and other forward-looking
information are furnished to the Lead Arrangers or the Lenders, it being
understood and agreed that financial projections are not a guarantee of
financial performance and are subject to significant uncertainties and
contingencies, no assurance can be given that any party’s projections may be
realized, and actual results may differ from financial projections and such
differences may be material. You agree that if, at any time prior to the later
of (x) the Closing Date and (y) the Successful Syndication (as defined in the
Facilities Fee Letter) of the Facilities, any of the representations in the
preceding sentence would be incorrect in any material respect if the Information
and financial projections were being furnished, and such representations were
being made, at such time (prior to the Closing Date, to your knowledge with
respect to information, projections and other forward looking information
relating to the Acquired Business), then you will (or, prior to the Closing
Date, with respect to information relating to the Acquired Business, use
commercially reasonable efforts, to the extent practical and appropriate and
subject to and not in contravention of the Acquisition Agreement, cause the
Acquired Business to) promptly supplement, or cause to be supplemented, the
Information and financial projections so that such representations (prior to the
Closing Date, to your knowledge with respect to the Acquired Business) will be
correct in all material respects under those circumstances. Notwithstanding
anything set forth above, the accuracy of the foregoing representations and
warranties, whether or not cured or supplemented, and any obligation to
supplement the information and projections shall not be a condition to the
obligations of the Commitment Parties and the Lead Arrangers hereunder.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the Commitment Parties’
policy to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments; Amendments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each of the
Commitment Parties, after consultation and in coordination with you, may assign
its commitments and agreements hereunder, in whole or in part, to any of its
affiliates (provided that such affiliates agree to abide by the confidentiality
provisions of Section 7 of this Commitment Letter) and, as provided above, to
any Lender prior to the Closing Date; provided that, except for any assignment
to an Additional Agent pursuant to Section 1 of this Commitment Letter, any
assignment by a Commitment Party to any potential Lender made prior to the
Closing Date shall not relieve such Commitment Party of its obligations set
forth herein to fund on the Closing Date that portion of the commitments so
assigned. Neither this Commitment Letter nor any Fee Letter may be amended or
any term or provision hereof or thereof waived or otherwise modified except by
an instrument in writing signed by each of the parties hereto or thereto, as
applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or
thereto, as applicable.

 

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letters and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement may not be disclosed to any third party or
circulated or referred to publicly without the prior written consent of the

 

8



--------------------------------------------------------------------------------

Commitment Parties party thereto; provided that we hereby consent to your
disclosure of (i) this Commitment Letter, the Fee Letters and such
communications and discussions to the Company’s and (on a redacted basis
reasonably satisfactory to the Lead Arrangers with respect to the Facilities Fee
Letter and the Bank Administrative Agent and the Bridge Administrative Agent
with respect to the Agent Fee Letter) the Seller’s and the Acquired Business’s
directors, employees, agents, accountants, attorneys, independent auditors and
other advisors who are directly involved in the consideration of the Facilities
and who have been informed by you of the confidential nature of such advice and
this Commitment Letter and the Fee Letters and are instructed to keep such
information confidential in accordance with the provisions of this paragraph,
(ii) pursuant to the subpoena or order of any court or judicial, administrative
or legislative body, committee or agency in any pending legal or administrative
proceeding, or otherwise as required by applicable law, stock exchange
requirement or compulsory legal process (in which case you agree to inform us
promptly thereof prior to such disclosure to the extent practicable and not
prohibited by law, rule or regulation) or required or requested by governmental
and/or regulatory authorities (in which case you agree to inform us promptly
thereof prior to such disclosure to the extent practicable and not prohibited by
law), (iii) this Commitment Letter (but not the Fee Letters other than the
existence thereof) may be disclosed in any prospectus, offering memorandum or
any other syndication or marketing materials relating to the offering of the
securities or in such filings as you may determine is advisable to comply with
the requirements of the U.S. Securities and Exchange Commission and the other
applicable regulatory authorities, (iv) the aggregate amount of fees payable
under the Fee Letters may be disclosed as part of pro forma information,
projections or generic disclosure regarding sources and uses for closing of the
Acquisition (but without disclosing any specific fees, market flex or other
economic terms set forth therein or to whom such fees or other amounts are
owed), (v) to a court, tribunal or any other applicable administrative agency or
judicial authority in connection with the enforcement of your rights hereunder
(vi) the existence of the Commitment Letter and the information contained in
Annex B to Moody’s and S&P or any other rating agency, and (vii) with our prior
written consent (not to be unreasonably withheld, delayed or conditioned). The
terms of this paragraph shall cease to apply (except in respect of the Fee
Letter) after this Commitment Letter has been accepted by you to the extent it
has become publicly available as a result of disclosure in accordance with
clause (iii) of this paragraph. Otherwise, the terms of this paragraph as they
relate to this Commitment Letter (but not the Fee Letters) shall terminate two
years from the date of this Commitment Letter.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your respective
subsidiaries or affiliates; provided that nothing herein will prevent any
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority) to inform you prior to such disclosure to the extent practicable and
not prohibited by law, rule or regulation), (b) upon the request or demand of
any regulatory authority having jurisdiction over such person or any of its
affiliates (in which case such person agrees to (except with respect to any
audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority) inform you
promptly thereof prior to such disclosure to the extent practicable and not
prohibited by law, rule or regulation), (c) to the extent that such information
is publicly available or becomes publicly available other than by reason of
improper disclosure by such person, (d) to the extent that such information was
already in such Commitment Party’s possession and is not, to such Commitment
Party’s knowledge, subject to any existing confidentiality obligations that
would prohibit such disclosure or was independently developed by such Commitment
Party, (e) to such person’s affiliates and such person’s and its affiliates’
respective officers, directors, partners, members, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information and on a confidential basis and are instructed to keep such
information confidential in accordance with the

 

9



--------------------------------------------------------------------------------

provisions of this paragraph, (f) to potential and prospective Lenders,
participants and any direct or indirect contractual counterparties to any swap
or derivative transaction relating to the Company and its obligations under the
Facilities, in each case, who agree to be bound by similar confidentiality
provisions (including, for the avoidance of doubt, by means of a click-through
or otherwise), (g) to Moody’s and S&P; provided that such information is limited
to Annexes B and C and is supplied only on a confidential basis after
consultation with you or (h) for purposes of establishing a “due diligence”
defense. Each Commitment Party’s obligation under this paragraph shall remain in
effect until the earlier of (i) two years from the date hereof and (ii) the date
any definitive Facilities Documentation is entered into by the Commitment
Parties, at which time any confidentiality undertaking in the definitive
Facilities Documentation shall supersede this provision. Notwithstanding any of
the foregoing, each Commitment Party may disclose the existence of the
Facilities and customary information about the Facilities to market data
collectors, similar services providers to the lending industry, and service
providers to the Commitment Parties in connection with the administration and
management of the Facilities and the other loan documents.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party, together with its respective affiliates
(each, collectively, a “Commitment Party Group”), is a full service financial
services firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, investment research, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, each Commitment Party Group may make or hold a broad array of
investments and actively trade debt and equity securities (or related derivative
securities) and/or financial instruments (including bank loans) for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities and/or instruments. In addition, each
Commitment Party Group may at any time communicate independent recommendations
and/or publish or express independent research views in respect of such debt and
equity securities or other financial instruments. Such investment and other
activities may involve securities and instruments of you, the Seller or the
Acquired Business or its affiliates, as well as of other entities and persons
and their affiliates which may (i) be involved in transactions arising from or
relating to the engagement contemplated by this Commitment Letter, (ii) be
customers or competitors of you, the Seller or the Acquired Business or its
affiliates, or (iii) have other relationships with you, the Seller or the
Acquired Business or its affiliates. In addition, each Commitment Party Group
may provide investment banking, underwriting and financial advisory services to
such other entities and persons. Each Commitment Party Group may also co-invest
with, make direct investments in, and invest or co-invest client monies in or
with funds or other investment vehicles managed by other parties, and such funds
or other investment vehicles may trade or make investments in your securities or
those of such other entities. The transactions contemplated by this Commitment
Letter may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph. Although each Commitment Party Group
in the course of such other activities and relationships may acquire information
about the transaction contemplated by this Commitment Letter or other entities
and persons which may be the subject of the transactions contemplated by this
Commitment Letter, no Commitment Party Group shall have any obligation to
disclose such information, or the fact that such Commitment Party Group is in
possession of such information, to you or to use such information on the
Company’s behalf.

Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in connection with the
performance by such Commitment Party Group of services for any other companies.
Furthermore, you acknowledge that no Commitment Party Group and none of their
respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

 

 

10



--------------------------------------------------------------------------------

Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates. You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letters or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Commitment Party Group and you or
your equity holders or affiliates. You acknowledge and agree that the
transactions contemplated by this Commitment Letter and the Fee Letters
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Commitment Party Groups, on the
one hand, and you on the other, and in connection therewith and with the process
leading thereto, (i) no Commitment Party Group has assumed an advisory or
fiduciary responsibility in favor of you or your equity holders or affiliates
with respect to the financing transactions contemplated hereby, or in each case,
the exercise of rights or remedies with respect thereto or the process leading
thereto (irrespective of whether such Commitment Party has advised, is currently
advising or will advise you, your equity holders or your affiliates on other
matters) or any other obligation to you except the obligations expressly set
forth in this Commitment Letter and the Fee Letters and (ii) each Commitment
Party Group is acting solely as a principal and not as the agent or fiduciary of
you, your management, equity holders, affiliates, creditors or any other person.
You acknowledge and agree that you have consulted your own legal and financial
advisors to the extent you deemed appropriate and that you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto. You agree that you will not claim that any Commitment
Party Group has rendered advisory services of any nature or respect, or owes you
a fiduciary or similar duty, in connection with the transactions contemplated by
this Commitment Letter or the process leading thereto.

As you know, you have retained Barclays Capital Inc. as financial advisor (in
such capacity, the “Financial Advisor”) in connection with the Acquisition. You
agree to (and each Additional Agent acknowledges) such retention and you further
agree not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of the Financial Advisor and, on the other hand, our and
our affiliates’ relationships with you as described and referred to herein.
Nothing in this Commitment Letter imposes any obligation on you to pay any fee
in connection with such retention.

In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Commitment Parties hereunder.

In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, you and we
(and each of your employees, representatives and other agents) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the Facilities and all materials of any kind (including opinions or
other tax analyses) that are provided to you or us relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates, and their
respective affiliates’ directors and employees to comply with applicable
securities laws. For this purpose, “tax treatment” means the income tax
treatment, and “tax structure” is limited to any facts relevant to the income
tax treatment of the transactions contemplated by this Commitment Letter but
does not include information relating to the identity of the parties hereto or
any of their respective affiliates.

 

11



--------------------------------------------------------------------------------

9. Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) your written
notice to the Lead Arrangers of, or your public announcement of, the abandonment
of the Acquisition, (iii) the termination of the Acquisition Agreement in
accordance with its terms, and (iv) 5:00 p.m. New York City time on October 15
2018 (the “Outside Date”); provided, however, that the Outside Date shall be
extended (x) to January 15, 2019 if all conditions to Closing (as defined in the
Acquisition Agreement as in effect on the date hereof) set forth in Article IX
of the Acquisition Agreement as in effect on the date hereof shall have been
satisfied (or, with respect to conditions to be satisfied at such Closing, are
then capable of being satisfied) as of October 15, 2018, other than the
conditions set forth in Sections 9.01(c), 9.01(d), 9.02(c) and 9.02(d) of the
Acquisition Agreement as in effect on the date hereof (the “Regulatory
Conditions”), (y) to April 15, 2019 if after an extension pursuant to clause
(x), all conditions to Closing (as defined in the Acquisition Agreement as in
effect on the date hereof) set forth in Article IX of the Acquisition Agreement
as in effect on the date hereof shall have been satisfied (or, with respect to
conditions to be satisfied at such Closing, are then capable of being satisfied)
as of January 15, 2019, other than the Regulatory Conditions and (z) to July 15,
2019 if after an extension pursuant to clause (y), all conditions to Closing (as
defined in the Acquisition Agreement as in effect on the date hereof) set forth
in Article IX of the Acquisition Agreement as in effect on the date hereof shall
have been satisfied (or, with respect to conditions to be satisfied at such
Closing, are then capable of being satisfied) as of April 15, 2019, other than
the Regulatory Conditions. Subject to the provisions of the next paragraph and
the terms of the Fee Letters, you may terminate this Commitment Letter and/or
each Commitment Party’s commitments hereunder. In addition, each Commitment
Party’s commitments hereunder to provide and arrange the Bridge Facility will be
reduced to the extent described herein by any issuance of the Notes or Takeout
Notes (in escrow or otherwise) and other events as described in Annex C.

The provisions set forth in the Fee Letters and under Sections 3, 4, 5
(including Annex A), 6, 7 and 8, and this Section 9 will remain in full force
and effect regardless of whether the definitive Facilities Documentation is
executed and delivered. The provisions set forth under Sections 5 (including
Annex A), 6, 7 and 8, and this Section 9 and the fee and expense reimbursement
provisions of the Fee Letters will remain in full force and effect
notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ commitments and agreements hereunder; provided that such
provisions relating to confidentiality, indemnification and reimbursement shall
terminate and be superseded by the terms of the Facilities Documentation to the
extent covered thereby and to the extent such Facilities Documentation becomes
effective.

Notwithstanding anything in Section 7 to the contrary, the Lead Arrangers may
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
World Wide Web as they may choose, and circulate similar promotional materials,
after the closing of the Acquisition in the form of a “tombstone” or otherwise
describing the names of you and your affiliates, and the amount, type and
closing date of the Acquisition, all at expense of the Lead Arrangers.

Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising with respect to this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letters will be heard
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction

 

12



--------------------------------------------------------------------------------

of, and to venue in, such court. Any right to trial by jury with respect to any
action or proceeding arising in connection with or as a result of the Commitment
Parties’ commitments or agreements or any matter referred to in this Commitment
Letter or the Fee Letters is hereby waived by the parties hereto and thereto.
This Commitment Letter and the Fee Letters will be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws that would otherwise direct the application of the laws of
any other jurisdiction; provided, however, that (i) the interpretation of the
definition of Material Adverse Effect (as defined in the Acquisition Agreement)
and whether or not a Material Adverse Effect has occurred, (ii) the
determination of the accuracy of any Specified Acquisition Agreement
Representations and whether as a result of any inaccuracy thereof you (or your
affiliates) have the right to terminate your (or their) obligations under the
Acquisition Agreement or to decline to consummate the Acquisition (in each case
in accordance with the terms of the Acquisition Agreement) as a result of a
breach of such representation or warranty and (iii) the determination of whether
the transactions contemplated by the Acquisition Agreement have been consummated
in accordance with the terms of the Acquisition Agreement, in each case, shall
be governed by, and construed and interpreted solely in accordance with, the
laws of the State of Delaware.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including an agreement of each party to negotiate in good faith the Facilities
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the availability and funding of
the commitments provided hereunder are subject only to conditions precedent as
expressly provided in the first paragraph of Section 2 above and in Annex D
hereto, and (ii) each Fee Letter is a legally valid and binding agreement of the
parties thereto with respect to the subject matter set forth therein.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Company
and each of the other Guarantors, which information includes the name and
address of the Company and each of the other Guarantors and other information
that will allow the Commitment Parties and each Lender to identify the Company
and each of the other Guarantors in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for the Commitment Parties and each Lender. You hereby acknowledge and agree
that the Lead Arrangers shall be permitted to share any or all such information
with the Lenders.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (e.g., in pdf or tif format) will be effective as
delivery of a manually executed counterpart hereof. This Commitment Letter, the
Facilities Fee Letter, the Agent Fee Letter, and any other agreement entered
into by the parties hereto on the date hereof are the only agreements that have
been entered into among the parties hereto with respect to the commitments and
services to be provided in respect of the Facilities and set forth the entire
understanding of the parties with respect thereto and supersede any prior
written or oral agreements among the parties hereto with respect to any of the
matters referred to in this Commitment Letter.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Facilities Fee Letter and the Agent Fee Letter, on or before 11:59 p.m. New York
City time on January 15, 2018, whereupon this Commitment Letter and the Fee
Letters will become binding agreements between you and the Commitment Parties
party hereto and thereto. If the Commitment Letter, the Facilities Fee Letter
and the Agent Fee Letter have not been signed and returned as described in the
preceding sentence by such date, this offer will terminate on such date. We look
forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

Very truly yours, BARCLAYS BANK PLC By:  

/s/ Regina Tarone

  Name: Regina Tarone   Title: Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Erik Barragan

  Name: Erik Barragan   Title: Authorized Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the

date first above written:

ENERGIZER HOLDINGS, INC. By:  

/s/ Timothy Gorman

  Name: Timothy Gorman  

Title:  Executive Vice President and

    Chief Financial Officer

[Signature Page to Commitment Letter]

 



--------------------------------------------------------------------------------

Annex A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Company, the
Seller or the Acquired Business, in connection with or as a result of either
this arrangement or any matter referred to in this Commitment Letter or the Fee
Letters (collectively, the “Letters”), the Company agrees to periodically
reimburse each Commitment Party for its reasonable legal and other expenses
(including the cost of any investigation and preparation) incurred in connection
therewith. The Company also agrees to indemnify and hold each Commitment Party
harmless against any and all losses, claims, damages or liabilities to any such
person in connection with or as a result of either this arrangement or any
matter referred to in the Letters (whether or not such investigation,
litigation, claim or proceeding is brought by you, your equity holders or
creditors or an indemnified party and whether or not any such indemnified party
is otherwise a party thereto), except to the extent that such loss, claim,
damage or liability (x) has been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence,
bad faith or willful misconduct of such Commitment Party in performing the
services that are the subject of the Letters or (ii) a material breach of the
obligations of such Commitment Party under the Letters or (y) has resulted from
a dispute solely among the Commitment Parties that does not involve an act or
omission by the Company or any of its affiliates and is not brought against such
Commitment Party in its capacity as an agent or arranger or similar role under
any Facility. If for any reason the foregoing indemnification is unavailable to
any Commitment Party or insufficient to hold it harmless, then the Company will
contribute to the amount paid or payable by the Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) such Commitment Party on the other hand in the matters contemplated by the
Letters as well as the relative fault of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders and (ii) such Commitment
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this paragraph will be in addition to any
liability which the Company may otherwise have, will extend upon the same terms
and conditions to any affiliate of a Commitment Party and the partners, members,
directors, agents, officers, employees, advisors and other representatives and
controlling persons (if any), as the case may be, of such Commitment Party and
any such affiliate (collectively with the Commitment Party, an “indemnified
party”), and will be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, each Commitment
Party, any such indemnified party. The Company also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability based on its or
their exclusive or contributory negligence or otherwise to the Company or any
person asserting claims on behalf of or in right of the Company or any other
person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Company or their respective
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
indemnified party in performing the services that are the subject of the
Letters; provided, however, that in no event will such indemnified party or such
other parties have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such indemnified party’s
or such other parties’ activities related to the Letters.

The Company will not be required to indemnify an indemnified party for any
amount paid or payable by such an indemnified party in the settlement of any
action, proceeding or investigation without the Company’s consent, which consent
will not be unreasonably withheld, conditioned or delayed, but if settled with
your consent, or if there is a final judgment in any such action, proceeding or
investigation,

 

Annex A-1



--------------------------------------------------------------------------------

you agree to indemnify and hold harmless each indemnified party to the extent
and in the manner set forth above. You shall not, without the prior written
consent of an indemnified party, which consent will not be unreasonably
withheld, conditioned or delayed, effect any settlement of any pending or
threatened claim, litigation, investigation or proceedings relating to the
foregoing (the “Proceedings”) in respect of which indemnity could have been
sought hereunder by such indemnified party unless (a) such settlement includes
an unconditional release of such indemnified party in form and substance
reasonably satisfactory to such indemnified party from all liability or claims
that are the subject matter of such Proceedings and (b) such settlement does not
include any statement as to, or any admission of, fault or wrongdoing, by or on
behalf of such indemnified party. The provisions of this Annex A will survive
any termination of the commitments or completion of the arrangement provided by
the Letters.

 

Annex A-2



--------------------------------------------------------------------------------

Annex B

Summary of the Senior Secured Credit Facilities

This Summary outlines certain terms of the Senior Secured Credit Facilities
referred to in the Commitment Letter, of which this Annex B is a part. Certain
capitalized terms used herein are defined in the Commitment Letter.

 

Borrower:    Energizer Holdings, Inc., a Missouri corporation (the “Company”).
Guarantors:    All obligations under the Senior Secured Credit Facilities and
certain obligations under cash management arrangements and interest rate
protection or other hedging arrangements (“Hedging Arrangements”) entered into
with an Agent, a Bank Lead Arranger or a Bank Lender (each, as defined below) or
any other person that was an affiliate of any such entity at the time any such
arrangements were put into place (each, a “Lender Counterparty”), other than any
obligation of any Guarantor to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act (a “Swap”), if, and to the extent that, all or a
portion of the guarantee by such Guarantor of such Swap (or any guarantee
thereof) (determined after giving effect to any applicable keepwell, support, or
other agreement for the benefit of such Guarantor and any and all applicable
guarantees of such Guarantor’s Swap obligations by other Loan Parties) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (collectively, “Excluded Swap
Obligations”), will be unconditionally guaranteed (the “Guarantees”) by each of
the Company’s existing and subsequently acquired or organized wholly owned
domestic “material” (to be defined as set forth in the Existing Credit
Agreement) restricted subsidiaries, including any such subsidiaries acquired in
the Acquisition, in each case subject to exceptions consistent with the
Documentation Principles and including all subsidiaries that provide guarantees
in respect of the Existing Notes (collectively, the “Guarantors” and, together
with the Company, the “Loan Parties”). Joint Lead Arrangers and Joint Lead
Bookrunners:   

 

JPMorgan Chase Bank, N.A. (“JPMCB”) and Barclays Bank PLC (“Barclays”) will act
as joint lead arrangers and lead bookrunners (in such capacities, collectively
with any Additional Agents, the “Bank Lead Arrangers”) for the Senior Secured
Credit Facilities and will perform the duties customarily associated with such
roles.

Bank Administrative Agent:    JPMCB will act as sole and exclusive
administrative agent (in such capacity, the “Bank Administrative Agent”) for the
Bank Lenders and will perform the duties customarily associated with such role.

 

Annex B-1



--------------------------------------------------------------------------------

Collateral Agent:    JPMCB will act as sole and exclusive collateral agent (in
such capacity, the “Collateral Agent”) for the Bank Lenders and Lender
Counterparties and will perform the duties customarily associated with such
role. Documentation Agent(s):    One or more financial institutions selected by
the Bank Lead Arrangers in consultation and coordination with the Company.
Syndication Agent:    Barclays, in its capacity as Syndication Agent. Bank
Lenders:    Various banks, financial institutions and institutional lenders
selected by the Bank Lead Arrangers in consultation and coordination with the
Company, excluding any Disqualified Lender (each, a “Bank Lender” and,
collectively, the “Bank Lenders”). Amount of Senior Secured Credit Facilities:
  

 

An aggregate of up to $2,040 million of senior secured first lien credit
facilities (the “Senior Secured Credit Facilities”) consisting of:

   (a) a $1,640 million senior secured first lien term loan facility (the “Term
Loan Facility”); provided that the Term Loan Facility shall be reduced (i) to
the extent necessary to comply with the Existing Notes Ratio Test and (ii) in an
amount equal to the Dollar Notes Shortfall; and    (b) a $400 million senior
secured first lien revolving credit facility (the “Revolving Credit Facility”).
Swing Line Loans:    At the Company’s option, a portion of the Revolving Credit
Facility to be mutually agreed upon may be made available as swing line loans
(“Swing Line Loans”) by JPMCB or another Bank Lender acceptable to the Company
and the Bank Administrative Agent (the “Swing Line Lender”) on same-day notice.
Any Swing Line Loans will reduce availability under the Revolving Credit
Facility on a dollar-for-dollar basis and will bear interest at a rate per annum
equal to the interest rate applicable to loans under the Revolving Credit
Facility bearing interest based upon the Base Rate. Each Bank Lender under the
Revolving Credit Facility will acquire an irrevocable and unconditional pro rata
participation in each Swing Line Loan.    The Senior Secured Credit Facilities
Documentation will contain mutually agreeable provisions to protect the Swing
Line Lender in the event any Bank Lender under the Revolving Credit Facility is
a Defaulting Lender (to be defined in a mutually acceptable manner and
consistent with the Senior Secured Credit Facilities Documentation Principles).

 

Annex B-2



--------------------------------------------------------------------------------

Letters of Credit:    At the Company’s option, a portion of the Revolving Credit
Facility to be mutually agreed upon may be made available for the issuance of
standby letters of credit (“Letters of Credit”) by JPMCB, Barclays and the
Additional Agents who become Bank Lenders under the Revolving Credit Facility
(each, an “Issuing Bank”), with commitments on a pro rata basis proportionate to
their commitments under the Revolving Credit Facility. The face amount of any
outstanding Letters of Credit will reduce availability under the Revolving
Credit Facility on a dollar-for-dollar basis. The provisions governing the
issuance and reimbursement of Letters of Credit will be consistent with the
Senior Secured Credit Facilities Documentation Principles; provided that
Barclays shall only be required to issue standby Letters of Credit.    The
Senior Secured Credit Facilities Documentation will contain mutually agreeable
provisions substantially similar to those provisions contained in the Existing
Credit Agreement to protect the Issuing Banks in the event any Bank Lender under
the Revolving Credit Facility is a Defaulting Lender. Incremental Facility:   
The Company will have the right to increase the commitments under the Revolving
Credit Facility or incur incremental term loan facilities (each such increase to
the Revolving Credit Facility, an “Incremental Revolving Facility” and each such
incremental term loan facility, an “Incremental Term Loan Facility” and,
collectively, the “Incremental Facilities”) in an aggregate amount not to exceed
the sum of (a) the greater of (x) $600 million and (y) 100% of the Company’s
Consolidated EBITDA (to be defined in a manner consistent with the Senior
Secured Credit Facilities Documentation Principles) for the period of four
fiscal quarters most recently ended for which financial statements have been
delivered to the Bank Lenders plus (b) the aggregate principal amount of any
voluntary prepayments of Term Loans and Incremental Term Loans incurred under
clause (a) above plus (c) an additional amount, so long as after giving effect
to the incurrence of such additional amount, the First Lien Net Leverage Ratio
(to be defined in a mutually acceptable manner and net of unrestricted cash and
cash equivalents, with a cap on cash netting to be agreed) would not exceed
2.75:1.00 (or, if such Incremental Facility is incurred to finance a Permitted
Acquisition, would not exceed the First Lien Net Leverage Ratio immediately
prior to such incurrence) on a pro forma basis on the date of incurrence and for
the most recent determination period, after giving effect to such Incremental
Facility and the use of proceeds thereof (assuming that all commitments under
any Incremental Revolving Facility were fully drawn and without netting the
proceeds of any Incremental Facility then being incurred), in each case on terms
and subject to conditions to be agreed; provided that the maximum amount of all
Incremental Revolving Facilities shall not exceed $200,000,000 in aggregate;
provided, further that the terms and conditions applicable to Incremental
Facilities shall be otherwise consistent with the Existing Credit Agreement;
provided that MFN protection consistent with that contained in
Section 2.05(b)(iii)(A) of the Existing Credit Agreement will be applicable to
the Term Loans but shall (1) be applicable only for the first twelve months
following the Closing Date (the “Sunset

 

Annex B-3



--------------------------------------------------------------------------------

   Provision”) and (2) include exceptions for Incremental Term Facilities
incurred in connection with a Change of Control or a transformative acquisition
not otherwise permitted under the Senior Secured Credit Facilities Documentation
(the “MFN Exceptions”). Purpose/Use of Proceeds:    On the Closing Date, (a) the
proceeds of the Term Loan Facility will be used to finance in part the
Acquisition (including the repayment of all existing indebtedness under the
Existing Credit Agreement) and the payment of fees and expenses in connection
with the Acquisition and (b) a portion of the Revolving Credit Facility will be
used (i) in an amount equal to the outstanding letters of credit issued under
the Existing Credit Agreement to be deemed issued under the Revolving Credit
Facility on the Closing Date and (ii) in an amount to be mutually agreed upon to
finance in part the Acquisition and the payment of fees and expenses in
connection with the Acquisition. After the Closing Date, the Revolving Credit
Facility will be available to provide for the ongoing working capital
requirements of the Company and its subsidiaries and for general corporate
purposes. Availability:    The Term Loan Facility will be available in one
drawing on the Closing Date. Amounts borrowed under the Term Loan Facility that
are repaid or prepaid may not be reborrowed.    Amounts borrowed under the
Revolving Credit Facility may be borrowed, repaid and reborrowed on and after
the Closing Date until the Revolving Maturity Date. Closing Date:    The date on
which the loans under any of the Facilities are funded and the Acquisition is
consummated (the “Closing Date”). Maturity:    The maturity dates of each of the
Senior Secured Credit Facilities will be as follows:    (a) Term Loan Facility:
The 7th anniversary of the Closing Date (the “Term Maturity Date”); and    (b)
Revolving Credit Facility: The 5th anniversary of the Closing Date (the
“Revolving Maturity Date”). Amortization:    Term Loan Facility: The outstanding
principal amount of the Term Loan Facility will be payable in equal quarterly
amounts of 1.00% per annum prior to the Term Maturity Date, with the remaining
balance, together with all other amounts owed with respect thereto, payable on
the Term Maturity Date.    Revolving Credit Facility: No amortization will be
required with respect to the Revolving Credit Facility.

 

Annex B-4



--------------------------------------------------------------------------------

Interest Rate:   

All amounts outstanding under the Facilities will bear interest, at the
Company’s option, at a rate per annum equal to:

 

(a) in the case of the Term Loan Facility, (I) the Base Rate (defined as the
highest of (x) the prime rate of interest publicly announced from time to time
by JPMCB, (y) the Federal Funds Rate plus 0.50% and (z) the Eurodollar Rate plus
1.00%) plus 1.75% per annum; or (II) the Eurodollar Rate (as defined in the
Existing Credit Agreement and with changes to be agreed to address LIBOR
discontinuation) plus 2.75% per annum; and

  

(b) in the case of the Revolving Credit Facility, (I) the Base Rate plus 1.75%
per annum; or (II) the Eurodollar Rate plus 2.75% per annum; provided that
beginning on the date of the first interest period occurring after the date on
which the Company delivers to the Bank Lenders financial statements for the
first full fiscal quarter after the Closing Date, the applicable margin for the
Revolving Credit Facility will be subject to step-downs to be agreed based upon
the Total Net Leverage Ratio (to be defined in a mutually acceptable manner and
consistent with the Senior Secured Credit Facilities Documentation Principles
and net of unrestricted cash and cash equivalents, with a cap on cash netting to
be agreed) as of the four-fiscal-quarter period ended as of the date of the
applicable financial statements.

   At no time will the Eurodollar Rate with respect to the Senior Secured Credit
Facilities be deemed to be less than 0.00% per annum. Default Interest:    Upon
the occurrence and during the continuance of a payment, bankruptcy or insolvency
default or event of default, interest on all overdue amounts will accrue at a
rate of 2.0% per annum plus the rate otherwise applicable to such amounts and
will be payable on demand (the “Default Interest Rate”). Interest Payments:   
Monthly for loans bearing interest based upon the Base Rate; on the last day of
the applicable interest periods (which will be one, three and six months or, if
agreed by all Bank Lenders, 12 months) for loans bearing interest based upon the
reserve adjusted Eurodollar Rate (and at the end of every three months, in the
case of interest periods longer than three months); and upon each voluntary and
mandatory repayment on the principal amount repaid, in each case payable in
arrears and computed on the basis of a 360-day year or, with respect to loans
bearing interest based upon clause (x) of the definition of Base Rate, a
365/366-day year. Commitment Fees:    Commitment fees will initially be equal to
0.50% per annum times the daily average undrawn portion of the Revolving Credit
Facility (with the face amount of all Letters of Credit issued and outstanding
constituting drawings for such purposes). Swing Line Loans will, for purposes of
the commitment fee calculation only, not be deemed to be a utilization of the
Revolving Credit Facility. Beginning on the date of the first interest period
occurring after the date on which the Company delivers to the Bank Lenders
financial statements for the first full fiscal quarter after the Closing Date,
the commitment fee will be determined in accordance with a pricing grid based on
First Lien Net Leverage Ratios to be agreed.

 

Annex B-5



--------------------------------------------------------------------------------

Funding Protection and Taxes:   

 

Consistent with the Senior Secured Credit Facility Documentation Principles.

Voluntary Payments:    The Senior Secured Credit Facilities may be repaid in
whole or in part, without premium or penalty, upon one business day’s (or, in
the case of a prepayment of loans bearing interest based upon the reserve
adjusted Eurodollar Rate, three business days’) prior written notice, subject to
(i) reimbursement of the Bank Lenders’ breakage costs in the case of a
prepayment of loans bearing interest based upon the reserve adjusted Eurodollar
Rate prior to the last day of the applicable interest period and (ii) payments
of an amount provided below under the caption “Soft Call on Term Loans”. Soft
Call on Term Loans:    The Company will pay a “prepayment premium” in connection
with any Repricing Event (as defined in the Existing Credit Agreement) with
respect to all or any portion of the loans under the Term Loan Facility that
occurs on or before the 6-month anniversary of the Closing Date, in an amount
not to exceed 1.0% of the principal amount of the loans under the Term Loan
Facility subject to such Repricing Event. Mandatory Payments:    The Company
will be required to make the following mandatory prepayments:    1. Asset Sale
Proceeds: Prepayments in an amount equal to 100.0% (stepping down to 50% and 0%
based upon the achievement of First Lien Net Leverage Ratios to be agreed, which
shall be calculated without netting the proceeds of any asset sale for which the
ratio is then being tested (the “Asset Sale Stepdowns”)) of the net cash
proceeds of the sale or other disposition of any property or assets of the
Company or any of its subsidiaries (including the sale by the Company of any
equity interests in any of its subsidiaries and the issuance by any such
subsidiary of any equity interests but excluding certain asset sales to be
agreed), other than net cash proceeds of sales or other dispositions of
inventory in the ordinary course of business, and other exceptions to be agreed
consistent with the Senior Secured Credit Facilities Documentation Principles
and net cash proceeds that are reinvested (or committed to be reinvested) in
other long-term assets useful in the business of the Company or any of its
subsidiaries within 365 days of such sale or disposition or, if so committed to
be reinvested within such period, reinvested within 180 days thereafter.    2.
Casualty and Condemnation Proceeds: Prepayments in an amount equal to 100.0%
(subject to the Asset Sale Stepdown) of the net cash proceeds of insurance or
condemnation proceeds paid on account of any loss of any property or assets of
the Company or any of its subsidiaries to the extent such proceeds exceed an
amount to be agreed in any fiscal year, other than net cash proceeds that are

 

Annex B-6



--------------------------------------------------------------------------------

   reinvested (or committed to be reinvested) in other long-term assets useful
in the business of the Company or any of its subsidiaries (or used to replace
damaged or destroyed assets) within 365 days of receipt of such net cash
proceeds or, if so committed to be reinvested within such period, reinvested
within 180 days thereafter.    3. Indebtedness Proceeds: Prepayments in an
amount equal to 100.0% of the net cash proceeds received from the incurrence of
indebtedness by the Company or any of its subsidiaries (other than indebtedness
otherwise permitted under the Loan Documents (unless permitted to be incurred
solely if used to prepay loans under the Term Loan Facility)) payable no later
than the business day following the date of receipt.    4. Excess Cash Flow:
Prepayments in an amount equal to 50.0% of “Excess Cash Flow” (to be defined as
set forth in the Existing Credit Agreement) of the Company and its subsidiaries,
beginning with the fiscal year ending September 30, 2019, stepping down to 25.0%
and 0% if the First Lien Net Leverage Ratio for the fiscal year for which Excess
Cash Flow is being calculated is below levels to be agreed.    All of the
foregoing mandatory prepayments will be applied in a manner consistent with the
Senior Secured Credit Facilities Documentation Principles.    In addition, the
Company will make mandatory payments in respect of the Revolving Credit Facility
and/or cash collateralize Letters of Credit at any time that the aggregate
amount of all extensions of credit outstanding under the Revolving Credit
Facility at such time exceeds the aggregate amount of commitments thereunder at
such time. Letters of Credit will be cash collateralized or replaced to the
extent that the aggregate amount thereof exceeds the Letter of Credit sublimit.
Senior Secured Credit Facilities Documentation:   

 

The definitive documentation relating to the Senior Secured Credit Facilities
(the “Senior Secured Credit Facilities Documentation”) will be negotiated in
good faith, will be based on and substantially similar to that certain Credit
Agreement, dated as of June 30, 2015 (as amended pursuant to Incremental Term
Loan Amendment No. 1 dated as of May 24, 2016, Amendment No. 2 dated as of
July 8, 2016 and Refinancing Amendment No. 1 dated as of March 16, 2017, the
“Existing Credit Agreement”), among Energizer Holdings, Inc., as borrower, the
various lenders from time to time party thereto, and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, with (a) changes to conform to matters
specified in this Annex B, (b) such other changes to the terms set forth therein
as may be mutually agreed upon, taking into account the operational and
strategic requirements of the Company and its subsidiaries (after giving effect
to the Acquisition and the other transactions contemplated by the Commitment
Letter) in light of their capitalization, size, business,

 

Annex B-7



--------------------------------------------------------------------------------

   industry, matters disclosed in the Acquisition Agreement and the Company’s
proposed business plan, and (c) JPMCB’s customary requirements for transactions
where it acts as agent, including, without limitation, customary European Union
Bail-In provisions (collectively, the “Senior Secured Credit Facilities
Documentation Principles”). In addition, Consolidated EBITDA will be defined in
a manner consistent with the Senior Secured Credit Facilities Documentation
Principles and, in any event, will allow uncapped addbacks for (1) cost savings,
operating expense reductions and synergies arising from actions taken in the
relevant measurement period and reasonably expected to be realized within 24
months after taking the action giving rise thereto, (2) restructuring and
business optimization expenses and (3) one-time costs, in each case as set forth
in clauses (ix) through (xi) in the definition of Consolidated EBITDA in the
Existing Credit Agreement (the “EBITDA Addbacks”). Collateral:    The
obligations of the Company and the Guarantors under the Senior Secured Credit
Facilities, each Guarantee, any cash management arrangements with a Lender
Counterparty and any Hedging Arrangements with a Lender Counterparty (other than
Excluded Swap Obligations) will be secured by perfected first priority security
interests in substantially all tangible and intangible assets, including without
limitation substantially all personal, real and mixed property of the Company
and the Guarantors (including the assets of the Acquired Business), subject to
customary limitations on equity of foreign subsidiaries and other limitations
and exceptions to be mutually agreed upon and consistent with the Senior Secured
Credit Facilities Documentation Principles (collectively, the “Collateral”).
Representations and Warranties:   

 

Substantially similar to the Existing Credit Agreement, as modified pursuant to
the Senior Secured Credit Facilities Documentation Principles, consisting of:
organization, requisite power and authority, qualification; due authorization;
no conflicts and governmental consents; financial statements; no material
adverse change; taxes; litigation, contingencies and violations; subsidiaries,
equity interests and ownership; ERISA; accuracy of information; margin stock;
compliance with laws; no default; assets and properties; Investment Company Act
and statutory indebtedness restrictions; insurance; labor matters; environmental
matters; solvency; Patriot Act; sanctions; anti-corruption; security documents
and collateral matters; no brokers.

Affirmative Covenants:    Substantially similar to the Existing Credit
Agreement, as modified pursuant to the Senior Secured Credit Facilities
Documentation Principles, consisting of: delivery of annual and quarterly
financial statements; compliance certificates; notices of default and other
adverse developments, ERISA notices and other reports, and information
reasonably requested; preservation of existence and conduct of business;
compliance with laws; payment of obligations; insurance; inspection rights;
books and records; ERISA compliance; maintenance of property; environmental
compliance; use of proceeds; further assurances and information with respect to
collateral and additional guarantees and collateral; maintenance of ratings; and
designation of subsidiaries.

 

Annex B-8



--------------------------------------------------------------------------------

Negative Covenants:    Substantially similar to the Existing Credit Agreement,
as modified pursuant to the Senior Secured Credit Facilities Documentation
Principles (including with respect to basket sizes, which are to be agreed),
consisting of limitations on: indebtedness; liens; fundamental changes and
business activities; investments, loans, advances, guarantees and acquisitions;
asset sales; restricted payments; certain payments of indebtedness; transactions
with affiliates; restrictive agreements; amendments to organizational documents
and certain debt documents; changes in fiscal periods; swap agreements; and
margin activities and use of proceeds. Without limiting the foregoing, the
negative covenants in the Senior Secured Credit Facilities Documentation will
provide for the following exceptions:    (a) the incurrence of Permitted Debt
(as defined in the Existing Credit Agreement, subject to the terms and
conditions set forth therein and with a weighted average life to maturity no
shorter than the Term Loans, and a sublimit to be agreed for non-Loan Parties)
will be permitted subject to the following ratio tests (in each case, on a pro
forma basis as of the most recently ended fiscal quarter for which financial
statements have been delivered): (i) in the case of indebtedness that is secured
on a pari passu basis with the Senior Secured Credit Facilities, compliance with
a First Lien Net Leverage Ratio of 2.75:1.00 (or, if such indebtedness is
incurred in connection with a Permitted Acquisition, no higher than the First
Lien Net Leverage Ratio immediate prior to giving effect to such incurrence and
Permitted Acquisition), provided that any such indebtedness in the form of term
loans shall be subject to the “MFN” protection that applies to Incremental Term
Facilities, (ii) in the case of indebtedness that is secured on a junior basis
to the Senior Secured Credit Facilities, compliance with a Senior Secured Net
Leverage Ratio (to be defined in a mutually acceptable manner and consistent
with the Senior Secured Credit Facilities Documentation Principles and net of
unrestricted cash and cash equivalents, with a cap on cash netting to be agreed)
of 2.75:1.00 (or, if such indebtedness is incurred in connection with a
Permitted Acquisition, no higher than the Senior Secured Net Leverage Ratio
immediate prior to giving effect to such incurrence and Permitted Acquisition)
and (iii) in the case of unsecured indebtedness, compliance with a Total Net
Leverage Ratio of the Total Net Leverage Ratio on the Closing Date (or, if such
indebtedness is incurred in connection with a Permitted Acquisition, no higher
than the Total Net Leverage Ratio immediate prior to giving effect to such
incurrence and Permitted Acquisition);    (b) (i) investments will be permitted
on an unlimited basis (subject to no default) so long as the pro forma Total Net
Leverage Ratio is less than or equal to 4.75:1.00 and (ii) Permitted
Acquisitions shall be unlimited subject to the absence of any event of default
and a cap to be agreed on acquisitions of non-Loan Parties;

 

Annex B-9



--------------------------------------------------------------------------------

   (c) restricted payments will be permitted (i) up to $100 million per fiscal
year for dividends on common stock, subject to the absence of any event of
default and (ii) on an unlimited basis (subject to no default) so long as the
pro forma Total Net Leverage Ratio is less than or equal to 4.00:1.00;    (d)
prepayments of junior debt will be permitted on an unlimited basis (subject to
no default) so long as the pro forma Total Net Leverage Ratio is less than or
equal to 4.75:1.00; and    (e) an “Available Amount” basket on substantially the
same terms as the Existing Credit Agreement (with the consolidated net
income-based “builder” portion commencing on the first fiscal quarter ending
after the Closing Date) provided that the “starter” basket thereof shall be set
at the greater of (x) an amount to be agreed and (y) the corresponding
percentage of Consolidated EBITDA for the most-recently ended period of four
fiscal quarters as of the Closing Date. Financial Covenant:    Term Loan
Facility: None.    Revolving Credit Facility: A maximum Total Net Leverage Ratio
set to 6.25:1.00, subject to two step downs at Total Net Leverage Ratios to be
agreed (the “Financial Covenant”). The financial covenant will be tested as of
the last day of any fiscal quarter (for the period of four quarters then ended).
Events of Default:    Substantially similar to the Existing Credit Agreement, as
modified pursuant to the Senior Secured Credit Facilities Documentation
Principles, consisting of: non-payment; breach of covenant; breach of
representation or warranty; cross-default and cross-acceleration; bankruptcy and
insolvency events; judgments; invalidity of loan document or lien on Collateral;
ERISA events and Change of Control. Conditions to Extensions of Credit on
Closing Date:   

 

The several obligations of each Bank Lender to make the initial loans and
extensions of credit under the Senior Secured Credit Facilities on the Closing
Date will be subject only to the conditions precedent referred to in the first
paragraph of Section 2 of the Commitment Letter and those listed on Annex D
attached to the Commitment Letter.

Conditions to Extensions of Credit after Closing Date:   

 

The several obligation of each Bank Lender to make loans and other extensions of
credit under the Revolving Credit Facility after the Closing Date will be
subject to the following conditions: (i) prior written notice of borrowing,
(ii) the accuracy of representations and warranties in all material respects
(or, in each case, if such representation or warranty is qualified by or subject
to materiality or a “material adverse change”, “material adverse effect” or
similar term or qualification, in all respects) and (iii) the absence of any
default or event of default.

 

Annex B-10



--------------------------------------------------------------------------------

Assignments and Participations:   

 

Substantially similar to the Existing Credit Agreement, as modified pursuant to
the Senior Secured Credit Facilities Documentation Principles, including that
each Bank Lender will be permitted to make assignments in minimum amounts set
forth in the Existing Credit Agreement to other entities (but not Disqualified
Lenders) approved by (x) the Bank Administrative Agent, (y) with respect to any
assignments of Revolving Loans, the Issuing Banks and (z) so long as no payment
or bankruptcy default has occurred and is continuing, the Company, each such
approval not to be unreasonably withheld or delayed; provided, however, that
(i) no approval of the Company shall be required in connection with assignments
in connection with the primary syndication of the Facilities to Bank Lenders
selected by the Lead Arrangers in consultation with the Company or assignments
to other Bank Lenders or any of their affiliates or approved funds, (ii) the
Company shall be deemed to have given consent to an assignment if it shall have
failed to respond to a written notice thereof within 10 business days and
(iii) no approval of the Bank Administrative Agent shall be required in
connection with assignments to other Bank Lenders or any of their affiliates or
approved funds. Each Lender will also have the right, without consent of the
Company or the Bank Administrative Agent, to assign as security all or part of
its rights under the Senior Secured Credit Facilities Documentation to any
Federal Reserve Bank. Bank Lenders will be permitted to sell participations with
voting rights limited to customary significant matters. An assignment fee in the
amount of $3,500 will be charged with respect to each assignment unless waived
by the Bank Administrative Agent in its sole discretion.

   Notwithstanding the foregoing, in no event will the Bank Administrative Agent
be obligated to ascertain, monitor or inquire as to whether any Bank Lender or
participant is a Disqualified Lender or have any liability in connection
therewith. The Bank Administrative Agent shall post or otherwise make available
to Lenders a list of all Disqualified Lenders.    Assignments of loans under the
Term Loan Facility to the Company or any of its subsidiaries shall be permitted
subject to satisfaction of conditions consistent with the Existing Credit
Agreement, including that (i) no default or event of default shall exist or
result therefrom, (ii) the Company or such subsidiary shall make an offer to all
Bank Lenders in accordance with “Dutch auction” procedures consistent with those
set forth in the Existing Credit Agreement, (iii) the Company must provide a
customary representation and warranty as to disclosure of information, (iv) upon
the effectiveness of any such assignment, such loans shall be automatically
retired and (v) no borrowings under the Revolving Credit Facility shall be used
to fund any such assignment.

 

Annex B-11



--------------------------------------------------------------------------------

Amendments and Required Lenders:   

 

Substantially similar to the Existing Credit Agreement, as modified pursuant to
the Senior Secured Credit Facilities Documentation Principles, including that
amendments and waivers of the provisions of the Senior Secured Credit Facilities
Documentation will require the approval of Bank Lenders holding more than 50% of
the aggregate Senior Secured Credit Facilities (the “Required Lenders”), except
that (a) the consent of each Bank Lender directly and adversely affected thereby
will also be required with respect to (i) increases in commitment amount of such
Bank Lender, (ii) reductions of principal, interest (other than default
interest), or fees payable to such Bank Lender, (iii) extensions of scheduled
maturities or times for payment of amounts payable to such Bank Lender and
(iv) changes in certain pro rata provisions and (b) the consent of each Bank
Lender shall be required with respect to (i) releases of all or substantially
all of the Collateral or the release of all or substantially all of the value of
any guaranties (other than with respect to a sale permitted under the Senior
Secured Credit Facilities Documentation) and (ii) the definition of Required
Lenders or other voting provisions. Notwithstanding the foregoing, (i) only Bank
Lenders holding at least a majority of the Revolving Credit Facility (the
“Required Revolving Lenders”) will have the ability to amend the Financial
Covenant, waive a breach of the Financial Covenant or accelerate the Revolving
Credit Facility upon a breach of the Financial Covenant and (ii) a breach of the
Financial Covenant will not constitute an Event of Default with respect to the
Term Loan Facility or trigger a cross-default under the Term Loan Facility until
the date on which the Revolving Credit Facility has been accelerated and
terminated by the Required Revolving Lenders in accordance with the terms of the
Revolving Credit Facility.

Indemnity and Expenses:    Substantially similar to the Existing Credit
Agreement, as modified pursuant to the Senior Secured Credit Facilities
Documentation Principles, including that the Bank Administrative Agent, the Bank
Lead Arrangers and the Bank Lenders (and their affiliates and their respective
officers, directors, employees, advisors and agents) will have no liability to
the Company, and will be indemnified and held harmless against, any loss,
liability, cost or expense incurred in respect of the Senior Secured Credit
Facilities or the use or the proposed use of proceeds thereof (except to the
extent resulting from the gross negligence, bad faith or willful misconduct of
the indemnified party). Governing Law and Jurisdiction:    New York. Counsel to
the Bank Lead Arrangers and the Bank Administrative Agent:    Davis Polk &
Wardwell LLP.

 

Annex B-12



--------------------------------------------------------------------------------

ANNEX C

Summary of the Bridge Facility

This Summary outlines certain terms of the Bridge Facility referred to in the
Commitment Letter, of which this Annex C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Company:    Energizer Holdings, Inc. (the “Company”). Guarantors:    Each
subsidiary of the Company that is or is required to be a guarantor under the
Senior Secured Credit Facilities (as defined in Annex B to the Commitment
Letter) (the “Guarantors”) will guarantee (the “Guarantee”) all obligations of
the Company under the Bridge Facility. Joint Lead Arrangers and Joint
Bookrunners:   

 

Barclays Bank PLC (“Barclays”) and JPMorgan Chase Bank, N.A. (“JPMCB”) will act
as lead arranger and lead bookrunner (in such capacities, collectively with any
Additional Agents, the “Bridge Lead Arrangers”) for the Bridge Facility and will
perform the duties customarily associated with such roles.

Bridge Administrative Agent:    Barclays, in its capacity as Administrative
Agent (the “Bridge Administrative Agent” and, together with the Bank
Administrative Agent and the Collateral Agent, the “Agents”). Bridge Lenders:   
A syndicate of financial institutions selected by the Bridge Lead Arrangers in
consultation and coordination with the Company (including Barclays, JPMCB and
the lending affiliates of each Additional Agent (collectively, the “Initial
Bridge Lenders”)), excluding any Disqualified Lenders (each, a “Bridge Lender”
and, collectively, the “Bridge Lenders”). Amount of Bridge Loans:    Up to
$720 million plus any amounts by which the Term Loan Facility is reduced in
order to comply with the Existing Notes Ratio Test in aggregate principal amount
of senior unsecured increasing rate loans (the “Bridge Loans”) will be available
in a single draw on the Closing Date.    The aggregate principal amount of the
Bridge Loans available to be borrowed on the Closing Date will be automatically
reduced by (i) the gross proceeds received by the Company or any of its
subsidiaries from any non-ordinary course asset sale after the date hereof and
on or prior to the Closing Date to the extent not required to prepay the loans
under the Existing Credit Agreement and (ii) the gross proceeds received by the
Company or any of its subsidiaries (including any such proceeds funded into
escrow) from any sale or placement of Notes or other Takeout Notes or equity
securities (other than pursuant to employee or director compensation plans or
arrangements) after the date hereof and on or prior to the Closing Date.

 

Annex C-1



--------------------------------------------------------------------------------

Closing Date:    The date on which Bridge Loans are made and the Acquisition is
consummated (the “Bridge Closing Date”). Ranking:    The Bridge Loans, the
Guarantees and all obligations with respect thereto will be senior unsecured
obligations and rank pari passu in right of payment with all of the Company’s
and the Guarantors’ existing and future senior obligations (including all
obligations under the Senior Secured Credit Facilities). Security:    None.
Maturity:    The Bridge Loans will mature on the first anniversary of the Bridge
Closing Date (the “Conversion Date”); provided that on the Conversion Date, so
long as there is no payment or bankruptcy default and the Conversion Fee (as
defined in the Facilities Fee Letter) has been paid, the Bridge Loans will
automatically convert into senior unsecured term loans maturing on the eighth
anniversary of the Closing Date (the “Rollover Loans”). At any time and from
time to time, on or after the Conversion Date, upon reasonable prior written
notice and in a minimum principal amount of at least $150.0 million, the
Rollover Loans may be exchanged (each such exchange, an “Exchange”), in whole or
in part, at the option of the applicable Bridge Lender or Bridge Lenders, for
senior unsecured exchange notes (the “Exchange Notes”), in a principal amount
equal to the principal amount of the Rollover Loans so exchanged and having the
same maturity date as the Rollover Loans so exchanged.    The Exchange Notes
will be issued pursuant to an indenture (the “Indenture”) that will have the
terms set forth on Exhibit 1 to this Annex C. Demand Failure Event:    Any
failure to comply with the terms of a Bridge Takeout Notice (as defined in the
Facilities Fee Letter) for any reason will be deemed to be a “Demand Failure
Event” (as defined in the Facilities Fee Letter) under the Bridge Facility
Documentation. A Demand Failure Event will not constitute a default or event of
default under the Bridge Facility. Interest Rate:    Until the earlier of
(i) the Conversion Date or (ii) the occurrence of a Demand Failure Event, the
Bridge Loans will bear interest at a floating rate, reset quarterly, as follows:
(x) for the first three-month period commencing on the Bridge Closing Date, the
Bridge Loans will bear interest at a rate per annum equal to the reserve
adjusted Eurodollar Rate (subject to a reserve adjusted Eurodollar Rate Floor of
1.00% per annum), plus 500 basis points (collectively, the “Bridge LIBOR Rate”)
and (y) thereafter, interest on the Bridge Loans will be payable at a floating
per annum rate equal to the interest rate applicable during the prior
three-month period, in each case plus the Bridge Spread, reset at the beginning
of each subsequent three-month

 

Annex C-2



--------------------------------------------------------------------------------

   period. The “Bridge Spread” will initially be 50 basis points (commencing
three months after the Bridge Closing Date) and will increase by an additional
50 basis points every three months thereafter. Notwithstanding the foregoing, at
no time will the per annum interest rate on the Bridge Loans exceed the Total
Cap (as defined in the Facilities Fee Letter) then in effect (plus default
interest, if any).    From and after the earlier of the Conversion Date or the
occurrence of a Demand Failure Event, the Bridge Loans will bear interest at a
fixed rate equal to the Total Cap (plus default interest, if any).    Prior to
the earlier of the Conversion Date or the occurrence of a Demand Failure Event,
interest will be payable at the end of each interest period. Accrued interest
will also be payable in arrears on the Conversion Date and on the date of any
prepayment of the Bridge Loans or Rollover Loans. From and after the Conversion
Date or occurrence of a Demand Failure Event, interest will be payable quarterly
in arrears and on the date of any prepayment of the Bridge Loans or Rollover
Loans.    As used herein, the term “reserve adjusted Eurodollar Rate” will have
the meaning customary and appropriate for financings of this type, and the basis
for calculating accrued interest and the interest periods for loans bearing
interest at the reserve adjusted Eurodollar Rate will be customary and
appropriate for financings of this type.    Upon the occurrence and during the
continuance of a payment, bankruptcy or insolvency default or event of default
or any other event of default, interest on all amounts then outstanding will
accrue at a rate of 2.0% per annum plus the rate otherwise applicable to such
amounts and will be payable on demand (the “Default Interest Rate”); provided
that unless such event is a payment, bankruptcy or insolvency default or event
of default, such Default Interest Rate will only apply at the request of the
Required Lenders. Funding Protection:    The Bridge Facility Documentation will
include funding protection provisions substantially similar to those provisions
contained in the Senior Secured Credit Facilities. Mandatory Prepayment:   
Prior to the Conversion Date and to the extent permitted by the Senior Secured
Credit Facilities, 100% of the net proceeds to the Company, or any of its
subsidiaries (including the Acquired Business and its subsidiaries) from (a) any
direct or indirect public offering or private placement of any debt or equity or
equity-linked securities (other than issuances pursuant to employee or director
compensation plans or arrangements), (b) any future bank borrowings (except
borrowings under the

 

Annex C-3



--------------------------------------------------------------------------------

   Senior Secured Credit Facilities or other debt to fund working capital in the
ordinary course) and (c) subject to certain ordinary course exceptions and
reinvestment rights, any future asset sales or receipt of insurance proceeds,
will be used to repay the Bridge Loans, in each case at 100% of the principal
amount of the Bridge Loans prepaid plus accrued interest to the date of
prepayment. Mandatory prepayments of the Bridge Loans will be applied ratably
among the outstanding Bridge Loans. Any proceeds from the sale or other
placement of Notes or other Takeout Notes funded or purchased by a Bridge Lender
or one or more of its affiliates will be applied, first, to refinance the Bridge
Loans held at that time by such Bridge Lender, and second, in accordance with
the pro rata provisions otherwise applicable to prepayments.    From and after
the Conversion Date, the mandatory prepayment provisions in the Bridge Facility
Documentation will provide that the Company will prepay the outstanding Rollover
Loans, on a pro rata basis, subject to exceptions and reinvestment rights
consistent with those applicable to the Exchange Notes, with 100% of the net
proceeds of any future non ordinary course asset sales, at 100% of the principal
amount of the Rollover Loans prepaid plus accrued interest to the date of
prepayment; provided that each holder of Rollover Loans may elect to accept or
waive a prepayment such holder is otherwise entitled to receive pursuant to this
paragraph.    Nothing in these mandatory prepayment provisions will restrict or
prevent any holder of Rollover Loans from exchanging Rollover Loans for Exchange
Notes on or after the first anniversary of the Bridge Closing Date. Change of
Control:    Upon the occurrence of a Change of Control (as defined in the
Existing Indenture), the Company will be required to prepay in full all
outstanding Bridge Loans at par plus accrued interest to the date of prepayment.
Prior to making any such prepayment, the Company will, within 30 days following
the Change of Control, repay all obligations under the Senior Secured Credit
Facilities or obtain any required consent of the lenders under the Senior
Secured Credit Facilities to make such prepayment of the Bridge Loans. From and
after the Conversion Date or any Demand Failure Event, each holder of Bridge
Loans or Rollover Loans may elect to accept or waive a prepayment such holder is
otherwise entitled to receive pursuant to this paragraph. From and after the
occurrence of a Demand Failure Event, any such offer to prepay shall be at 101%
of the principal amount of the outstanding Bridge Loans or Rollover Loans.

 

Annex C-4



--------------------------------------------------------------------------------

Voluntary Prepayment:    Prior to the Conversion Date, Bridge Loans may be
prepaid, in whole or in part, at the option of the Company, at any time (except
as provided below) without premium or penalty, upon five business days’ written
notice, such prepayment to be made at par plus accrued interest.    From and
after the Conversion Date and prior to the maturity thereof, Rollover Loans may
be prepaid on terms applicable to Bridge Loans. If a Demand Failure Event
occurs, the Bridge Loans and Rollover Loans may only be prepaid, in whole or in
part, at the option of the Company, at any time upon three days’ prior written
notice at par plus accrued interest to the date of repayment plus the Applicable
Premium that would apply to a voluntary redemption of Exchange Notes. Bridge
Facility Documentation:   

 

The definitive documentation for the Bridge Facility (the “Bridge Facility
Documentation”) will be negotiated in good faith, will contain the terms and
conditions set forth in this Annex C and, to the extent not provided for herein,
will be based on (i) the terms of the Senior Secured Credit Facilities, with
customary changes to reflect the interim nature of the Bridge Facility and the
fact that the Bridge Facility is unsecured and (ii) as and to the extent
explicitly indicated below, the Indenture governing the Existing Notes (the
“Existing Indenture”), and will take into account the operational and strategic
requirements of the Company and its subsidiaries (after giving effect to the
Acquisition and the other transactions contemplated by the Commitment Letter) in
light of their capitalization, size, business, industry, matters disclosed in
the Acquisition Agreement and the Company’s proposed business plan
(collectively, the “Bridge Documentation Principles” and, together with the
Senior Secured Credit Facilities Documentation Principles, the “Documentation
Principles”).

Representations and Warranties:   

 

The Bridge Facility Documentation will contain representations and warranties
consistent with the Senior Secured Credit Facilities with changes as are usual
and customary for financings of this kind, consistent with the Bridge
Documentation Principles.

Covenants:    The Bridge Facility Documentation will contain the following
covenants: (a) affirmative covenants consistent with the Senior Secured Credit
Facilities with changes as are usual and customary for financings of this kind,
consistent with the Bridge Documentation Principles; (b) incurrence-based
negative covenants that are usual and customary for publicly traded high-yield
debt securities, consistent with the Existing Indenture; provided that prior to
the first anniversary of the Bridge Closing Date, the restricted payments, liens
and debt incurrence covenants in the Bridge Facility Documentation will be more
restrictive than the Existing Indenture in a manner to be agreed. There will not
be any financial maintenance covenants in the Bridge Facility Documentation.

 

Annex C-5



--------------------------------------------------------------------------------

Events of Default:    The Bridge Facility Documentation will contain such events
of default as are consistent with the Senior Secured Credit Facilities (other
than with respect to change of control), consistent with the Bridge
Documentation Principles. Conditions Precedent to Borrowing:   

 

The several obligations of the Bridge Lenders to make, or cause one of their
respective affiliates to make, the Bridge Loans will be subject only to the
conditions precedent referred to in the first paragraph of Section 2 of the
Commitment Letter and those listed on Annex D attached to the Commitment Letter.

Assignments and Participations:   

 

Subject to the prior notification of the Bridge Administrative Agent, each of
the Bridge Lenders may assign all or (subject to minimum assignment amount
requirements) any part of its Bridge Loans to its affiliates (other than natural
persons) or one or more banks, financial institutions or other entities that are
“Eligible Assignees,” as defined in the Bridge Facility Documentation, other
than Disqualified Lenders (the list of which will be made available to all
Bridge Lenders); provided that prior to the Conversion Date, unless a Demand
Failure Event has occurred, the consent of the Company shall be required for any
assignment by an Initial Bridge Lender that would cause the aggregate principal
amount of Bridge Loans held by it to be less than 50.1% of the aggregate
principal amount of Bridge Loans held by it on the Closing Date (as reduced by
prepayments).

   Upon such assignment, such Eligible Assignee will become a Bridge Lender for
all purposes under the Bridge Facility Documentation; provided that assignments
made to affiliates and other Bridge Lenders will not be subject to any minimum
assignment amount requirements. A $3,500 processing fee will be required in
connection with any such assignment. The Bridge Lenders will also have the right
to sell participations, subject to customary limitations on voting rights, in
their respective Bridge Loans other than Disqualified Lenders (the list of which
will be made available to all Bridge Lenders). Requisite Lenders:    Bridge
Lenders holding at least a majority of total Bridge Loans, with certain
amendments requiring the consent of Bridge Lenders holding a greater percentage
(or all) of the total Bridge Loans. Indemnity and Expenses:    The Bridge
Facility Documentation will provide customary and appropriate provisions
relating to expense reimbursement, indemnity and related matters as are
consistent with the Senior Secured Credit Facilities and the Bridge
Documentation Principles. Governing Law and Jurisdiction:    New York. Counsel
to the Bridge Lead Arrangers and the Bridge Administrative Agent:    Davis
Polk & Wardwell LLP.

 

Annex C-6



--------------------------------------------------------------------------------

Exhibit 1 to Annex C

Summary of Exchange Notes

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex C to the Commitment Letter, of which this Exhibit 1 is a
part. Capitalized terms used herein have the meanings assigned to them in Annex
C to the Commitment Letter.

Exchange Notes

At any time on or after the Conversion Date, upon not less than five business
days’ prior notice, Bridge Loans may, at the option of a Bridge Lender, be
exchanged for a principal amount of Exchange Notes equal to 100% of the
aggregate principal amount of the Bridge Loans so exchanged. At a Bridge
Lender’s option, Exchange Notes will be issued directly to its broker-dealer
affiliate or other third party designated by it, upon surrender by such Bridge
Lender to the Company of an equal principal amount of Bridge Loans. No Exchange
Notes will be issued until the Company receives requests to issue at least
$150.0 million in aggregate principal amount of Exchange Notes. The Company will
issue Exchange Notes under an indenture (the “Indenture”) that complies with the
Trust Indenture Act of 1939, as amended. The Company will appoint a trustee
reasonably acceptable to the Bridge Lenders.

 

Final Maturity:    Same as the Bridge Loans. Interest Rate:    Each Exchange
Note will bear interest at a fixed rate equal to the Total Cap then in effect
(plus default interest, if any). Interest will be payable semiannually in
arrears.    After the occurrence and during the continuance of an Event of
Default, interest on all amounts outstanding will accrue at the applicable rate
plus two percentage points (2.00%) per annum. Optional Redemption:    The
Exchange Notes may be redeemed, in whole or in part, at the option of the
Company, at any time upon not less than 30 nor more than 60 days’ prior written
notice at par plus accrued interest to the date of repayment plus the Applicable
Premium. The “Applicable Premium” will be (i) a make-whole premium based on the
applicable treasury rate plus 50 basis points prior to the third anniversary of
the Bridge Closing Date and (ii) 50% of the Total Cap from and including the
third anniversary of the Bridge Closing Date to but excluding the fourth
anniversary of the Bridge Closing Date, and then declining to 25% of the Total
Cap on the fourth anniversary of the Bridge Closing Date and to zero on the
fifth anniversary of the Bridge Closing Date.    In addition, prior to the third
anniversary of the Bridge Closing Date, up to 40% of the original principal
amount of the Exchange Notes may be redeemed with an amount equal to the
proceeds of a qualifying equity offering by the Company at a redemption price
equal to par plus the Total Cap and accrued interest.

 

Annex C-1-1



--------------------------------------------------------------------------------

Defeasance Provisions of Exchange Notes:    Substantially similar to the
Existing Notes. Modification:    Substantially similar to the Existing Notes.
Change of Control:    Substantially similar to the Existing Notes, at 101%.
Covenants:    The Indenture will include covenants customary for publicly traded
high yield debt securities, consistent with the Existing Indenture with
adjustments to take into account the size of the Company and its subsidiaries
(after giving effect to the Acquisition and the other transactions contemplated
by the Commitment Letter) and the Company’s proposed business plan. There will
not be any financial maintenance covenants in the Indenture. Events of Default:
   The Indenture will provide for Events of Default customary for publicly
traded high yield debt securities, consistent with the Existing Indenture.
Registration Rights:    None; 144A for Life.

 

Annex C-1-2



--------------------------------------------------------------------------------

Annex D

Additional Conditions Precedent to the Facilities

These Additional Conditions Precedent, together with those set forth in the
first paragraph of Section 2 of the Commitment Letter, set forth the only
conditions precedent to the effectiveness of, and the initial funding under, the
Facilities referred to in the Commitment Letter, of which this Annex D is a
part. Certain capitalized terms used herein are defined in the Commitment
Letter.

The only conditions to the effectiveness of, and the initial funding under, the
Facilities shall consist of the following (together with the other conditions to
funding expressly set forth in the first paragraph of Section 2 of the
Commitment Letter):

 

1. The Acquisition shall have been consummated or will be consummated
concurrently with the initial funding under the Facilities in all material
respects in accordance with the Acquisition Agreement. No conditions precedent
to the consummation of the Acquisition or other provision of the Acquisition
Agreement shall have been waived, modified, supplemented or amended (and no
consent granted), in a manner materially adverse to the Lead Arrangers or the
Lenders in their capacities as Lenders, in each case, without the consent of the
Lead Arrangers, not to be unreasonably withheld or delayed; provided that,
without limitation, (i) any changes to the definition of “Material Adverse
Effect” shall be deemed materially adverse and (ii) any increase or decrease in
the acquisition consideration shall not be deemed to be materially adverse to
the Lead Arrangers or the Lenders so long as (1) any increase is funded by cash
on hand or proceeds of an offering of the Company’s equity (the form of which,
to the extent not in the form of common equity, will be reasonably satisfactory
to the Lead Arrangers) and (2) any decrease is allocated to reduce the
Facilities on a pro rata basis; provided that Funded Indebtedness (as defined in
the Acquisition Agreement as in effect on the date hereof) of the Acquired
Business included in Closing Net Indebtedness (as defined in the Acquisition
Agreement) shall be applied to reduce the Facilities only to the extent such
debt (A) consists of (x) Funded Indebtedness of the type described in clause
(d) of the definition thereof in an aggregate principal amount that exceeds
(when taken together with amounts included in the threshold of $20,000,000 set
forth in the definition of Closing Net Indebtedness) $49,000,000 or (y) Funded
Indebtedness that is not in the form of working capital indebtedness, local
currency lines, equipment leases and similar items incurred in the ordinary
course of business (“Permitted Surviving Debt”) or consists of Permitted
Surviving Debt but exceeds $20,000,000 in aggregate principal amount for all
such Permitted Surviving Debt and (B) is not repaid, redeemed, defeased or
otherwise discharged, and any liens securing such Funded Indebtedness released,
substantially simultaneously with the funding of the Facilities on the Closing
Date.

 

2.

The Lead Arrangers shall have received (i) (A) audited consolidated balance
sheets of the Company as at the end of each of the two fiscal years immediately
preceding, and ended more than 90 days prior to, the Closing Date, and related
statements of earnings and comprehensive income (loss), shareholders’ equity and
cash flows of the Company and accompanying notes to such financial statements
for each of the three fiscal years immediately preceding, and ended more than 90
days prior to, the Closing Date and (B) audited combined carve-out balance
sheets of the Acquired Business as at the end of each of the two fiscal years
immediately preceding, and ended more than 90 days prior to, the Closing Date,
and related statements of income, comprehensive income, shareholders’ equity and
cash flows of the Acquired Business and accompanying notes to such financial
statements for each of the three fiscal years immediately preceding, and ended
more than 90 days prior to, the Closing Date; (ii) (A) an unaudited consolidated
balance sheet of the Company as at the end of, and related statements of
earnings

 

Annex D-1



--------------------------------------------------------------------------------

  and comprehensive income (loss), and cash flows of the Company and
accompanying notes to such financial statements for, each fiscal quarter (and
the corresponding quarter in the prior fiscal year), other than the fourth
quarter of the Company’s fiscal year, subsequent to the date of the most recent
audited financial statements of the Company and ended more than 40 days prior to
the Closing Date which financial statements under this clause (ii)(A) shall have
been prepared in accordance with U.S. GAAP and Regulation S-X, that have been
reviewed by the Company’s independent accountants as provided in the procedures
specified by the Public Company Accounting Oversight Board (“PCAOB”) in AU 722
and (B) an unaudited combined carve-out balance sheet of the Acquired Business
as at the end of, and related statements of income and comprehensive income, and
cash flows of the Acquired Business and accompanying notes to such financial
statements for, each fiscal quarter (and the corresponding quarter in the prior
fiscal year), other than the fourth quarter of the Acquired Business’ fiscal
year, subsequent to the date of the most recent audited financial statements of
the Acquired Business and ended more than 40 days prior to the Closing Date
which financial statements in the case of this clause (ii)(B) shall have been
prepared in accordance with U.S. GAAP and Regulation S-X, that have been
reviewed by the Acquired Business’ independent accountants as provided in the
procedures specified by the PCAOB in AU 722; and (iii) a customary unaudited pro
forma balance sheet and customary unaudited pro forma statements of income of
the Company as of and for the twelve-month period ending on the last day of the
most recently completed twelve month period referred to in clauses (i) and (ii)
above, which pro forma financial statements prepared after giving effect to the
transactions contemplated herein (including the incurrence of this financing) as
if such transactions had occurred as of such date (in the case of each balance
sheet) or at the beginning of such period (in the case of each of the other
financial statements) in each case compliant in all material respects with the
requirements of Regulation S-K and Regulation S-X under the Securities Act for
offerings of debt securities on a registration statement on Form S-1 for a
non-reporting company (an “S-1 Registration Statement”) and of the type and form
customarily included in offering documents used in private placements under Rule
144A of the Securities Act.

 

3. All reasonable and documented costs and expenses (including, without
limitation, reasonable and invoiced out-of-pocket legal fees and expenses, title
premiums, survey charges and recording taxes and fees) and the fees and other
compensation contemplated by the Commitment Letter and the Fee Letters payable
to the Commitment Parties, the Lead Arrangers, the Agents or the Lenders on the
Closing Date and, with respect to expenses, invoiced at least two business days
prior to such date shall, upon the initial borrowing under the Facilities, have
been, or will be substantially simultaneously, paid (which amounts may be offset
against the proceeds of the Facilities).

 

4. All third-party indebtedness of the Company under the Existing Credit
Agreement shall, upon the borrowing under the Facilities, have been, or will be
substantially simultaneously, repaid, redeemed, defeased or otherwise
discharged, and any liens securing such indebtedness released (other than
certain existing letters of credit outstanding under the Existing Credit
Agreement that, on the Closing Date, will be grandfathered into, or backstopped
by letters of credit issued under, the revolving credit facility under the
Existing Credit Agreement or cash collateralized in a manner satisfactory to the
issuing banks thereof).

 

5.

The Company shall have delivered to the Lead Arrangers the following
documentation relating to the Company and all of the Guarantors consistent with
the Senior Secured Credit Facilities Documentation Principles and the Bridge
Documentation Principles: (i) customary legal opinions, corporate records and
documents from public officials, lien searches and officer’s certificates as to
the Company and each of the Guarantors; (ii) customary evidence of authority;
(iii) customary prior written notice of borrowing; and (iv) a solvency
certificate from the chief financial officer

 

Annex D-2



--------------------------------------------------------------------------------

  of the Company substantially in the form of Annex I hereto, certifying that
the Company and its subsidiaries are, on a consolidated basis after giving
effect to the transactions contemplated hereby, solvent. Solely with respect to
the Senior Secured Credit Facilities and subject to the Limited Conditionality
Provisions, all documents and instruments required to create and perfect the
Collateral Agent’s security interests in the Collateral shall have been executed
and delivered and, if applicable, be in proper form for filing. The Specified
Acquisition Agreement Representations will be true and correct to the extent
provided in the first paragraph of Section 2 of the Commitment Letter. The
Specified Representations will be true and correct in all material respects
(except that any such representation qualified by materiality or material
adverse effect will be true and correct in all respects).

 

6. The Lead Arrangers shall have received at least three business days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested at least ten days prior to the Closing Date.

 

7. With respect to the Senior Secured Credit Facilities and the Bridge Facility,
the Lead Arrangers shall have received customary Confidential Information
Memoranda (which shall include the financial statements described in paragraph
(2) above for use in the syndication of the Senior Secured Credit Facilities by
a date sufficient to afford the Lead Arrangers a period of at least 15
consecutive business days to syndicate the Senior Secured Credit Facilities
prior to the Closing Date; provided that (i) if such period has not ended on or
prior to August 17, 2018, such period shall be deemed not to have commenced
until September 4, 2018, (ii) the days from November 22, 2018 through
November 25, 2018 shall not be included when counting the 15 business days,
(iii) if such period has not ended on or before December 21, 2018, it shall not
commence until January 2, 2019 and (iv) if such period has not ended on or
before November 12, 2018, it will not commence until the audited financial
statements of each of the Company and the Acquired Business meeting the
requirements of clauses (i)(A) and (ii)(A) of paragraph (2) above have been
received by the Lead Arrangers.

 

8.

With respect to the Bridge Facility, (a) the Company shall have entered into an
engagement letter with one or more investment banks (the “Investment Banks”)
reasonably acceptable to the Lead Arrangers, pursuant to which the Company will
engage the Investment Banks in connection with a potential issuance of Notes
(with the Commitment Parties acknowledging that the condition specified in this
clause (a) has been satisfied) and (b) prior to the Closing Date there shall
have elapsed at least 15 consecutive business days after the date on which the
Company shall have provided to the Lead Arrangers (1) a customary preliminary
offering memorandum suitable for use during such period in a customary “high
yield road show” relating to the offering of the Notes pursuant to Rule 144A
under the Securities Act (except that the “description of notes” and “plan of
distribution” sections may be excluded, provided that the Company will cooperate
with the Investment Banks to assist with preparation of the “description of
notes” section), including audited annual financial statements of the Company
and the Acquired Business contemplated by paragraph 2 above and PCAOB AU 722
reviewed interim financial statements of the Company and the Acquired Business
for the interim periods contemplated by paragraph 2 above and any other business
the financials of which would be required to be included pursuant to Rule 3-05
of Regulation S-X if the offering was done on a registered basis (but excluding,
in any event, with respect to the Acquired Business, information required by
Section 3-09, Section 3-10, or Section 3-16 of Regulation S-X or “segment
reporting”, Compensation Discussion and Analysis required by Item 402 of
Regulation S-K and other information customarily excluded from an offering
memorandum involving an offering of high-yield debt securities pursuant to Rule
144A), pro forma financial statements giving effect to the Acquisition and other
recent or probable material

 

Annex D-3



--------------------------------------------------------------------------------

  acquisitions (to the extent required in an S-1 Registration Statement) and
other financial data of the type and form customarily included in offering
memoranda, prospectuses and similar documents for use during such period in a
customary “high yield road show” relating to the offering of the Notes pursuant
to Rule 144A, prepared, in the case of the historical and pro forma financial
statements, in accordance with U.S. GAAP and Regulation S-X under the Securities
Act (and with respect to pro forma financial statements for the most recent
fiscal year, the interim periods contemplated pursuant to paragraph 2(i)(A)
above and paragraph 2(ii)(A) above and the twelve-month period ending on the
last day of each of the most recently completed four-fiscal quarter period
contemplated pursuant to paragraph 2(i)(B) above, as if Regulation S-X was
applicable to such financial statements, and of the type and form customarily
included in an offering of high-yield debt securities pursuant to Rule 144A)
which will be in a form that will enable the independent auditors of the Company
and the Acquired Business to render a customary “comfort letter” (including
customary “negative assurances”) in connection with an offering of the Notes and
(2) drafts of such comfort letters referred to in clause (1) which such
independent auditors are prepared to deliver (the “Draft Comfort Letters”);
provided that for purposes of this paragraph (i) if such period has not ended on
or prior to August 17, 2018, such period shall be deemed not to have commenced
until September 4, 2018, (ii) the days from November 22, 2018 through
November 25, 2018 shall not be included when counting the 15 business days,
(iii) if such period has not ended on or before December 21, 2018, it shall not
commence until January 2, 2019 and (iv) if such period has not ended on or
before November 12, 2018, it will not commence until the audited financial
statements of each of the Company and the Acquired Business for the year ended
September 30, 2018 meeting the requirements of clauses (i)(A) and (ii)(A) of
paragraph (2) above have been received by the Lead Arrangers. A preliminary
offering memorandum that complies with the requirements set forth in the
immediately preceding sentence and is accompanied by the Draft Comfort Letters
is referred to herein as the “Required Offering Document.”

If the Company in good faith reasonably believes it has delivered the Required
Offering Document, it may deliver to the Lead Arrangers a written notice to that
effect (stating when it believes it completed such delivery), in which case the
15 consecutive business day period referred to above shall be deemed to have
commenced on the date specified in that notice unless the Lead Arrangers in good
faith reasonably believe the Company has not completed delivery of the Required
Offering Document and, within three business days after the delivery of such
notice by the Company, delivers a written notice to the Company to that effect
(stating with reasonable specificity which information required to be included
in the Required Offering Document the Lead Arrangers reasonably believe the
Company has not delivered).

 

Annex D-4



--------------------------------------------------------------------------------

Annex I to Annex D

Form of Solvency Certificate

[Date]

This Solvency Certificate (this “Certificate”) is delivered by ENERGIZER
HOLDINGS, INC., a Missouri corporation (the “Borrower”), in connection with that
certain Credit Agreement dated as of [Date] (the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto and [            ], as
Administrative Agent. Each capitalized term used but not defined herein shall
have the meaning assigned to it in the Credit Agreement.

Pursuant to Section [            ] of the Credit Agreement, the Borrower hereby
certifies that, after giving effect to the Transactions, on the date hereof:

(a) The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.

(b) The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.

(c) The Borrower and its Subsidiaries, on a consolidated basis, do not intend to
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.

(d) The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction for which their property would constitute an
unreasonably small capital.

(e) The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.

 

ENERGIZER HOLDINGS, INC. By:  

 

Name:   Title:   Chief Financial Officer

 

Annex I-1